 In the Matter of NORFOLKSHIPBUILDING& DRYDOCK CORPORATIONandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA (C. I. 0.)Case No. 5-C-1851.-Decided August 26,1946Messrs. Herman GoldbergandGeorge L. Weasler,for the Board.Mr. Leon T. Seawell,of Norfolk, Va., for the respondent.Mr. Savory E. Amato,of Norfolk,Ya., forthe EPA.Mr. Byras V. Cook,of Norfolk, Va., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDEROn April 16, 1946, Trial Examiner Mortimer Riemer issued his In-termediate Report inthe above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake} certain affirmative action; as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent and theEPA filed exceptions to the Intermediate Report and supportingbriefs.Oral argument, in which the respondent, the EPA, and theUnion participated, was held before the Board at Washington, D. C.,on July 23, 1946.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs of the respondent and the EPA, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifica-tions and additions:1.In his Intermediate Report, the Trial Examiner found that "therespondent interfered with the formation and.administration of, andcontributed to the support of the EPA . . ." in violation of Section8 (2) of theAct, and recommended that it "disestablish theEPA asa representativeof any of its employees . . ."We agreewith the TrialExaminer insofar ashe found that the respondent,70 N. L.It.B., No. 36.391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough leadmen and other supervisory employees, discouraged mem-bership in the Union and encouraged membership in the EPA by-suggesting the formation and assisting the organization of the EPA,,by soliciting membership in that organization on company time andproperty, by seeking in furtherance of its efforts on behalf of the EPAto persuade employees to vote "no union" rather than for' the Union,in a representation election held under Board auspices,, and, as de-scribed in the Intermediate Report, by discriminating against cer-tain of its employees who were active on behalf of the Union or who,-refused, to assist the EPA, as well as by refusing to bargain collet-'tively with the Union as the certified representative of certain of its,employees.However, as pointed out by the Trial Examiner, the rec-ord contains-no evidence that the respondent assisted the EPA finan-cially; furthermore, no evidence was adduced which would indicatethat the respondent has ever recognized or dealt with the EPA as therepresentative of any of its employees. It also appears that someof the respondent's supervisory employees also assisted the Union inmany of its organizational efforts, and that while there was somedifference in degree there was none in kind, as between the assistancegiven the two organizations.Under all these circumstances, we areof the opinion that the respondent's conduct with respect to the EPAis insufficient to constitute domination within the meaning of Section8 (2) of the Act, and the complaint will be dismissed in this respect.However, we are satisfied, and we find, that, by the conduct outlinedabove, the respondent has unlawfully interfered with the formationand administration of the EPA, and thus has been and is interferingwith, restraining, and coercing its employees in the exercise of the(1) thereof.2In view of this conclusion, we shall not adopt the Trial Examiner's-recommendation that the respondent be directed to disestablish the-EPA as the representative of any of its employees, but shall, instead,order the respondent to withhold recognition from the EPA as thecollective bargaining representative until such time as the EPA maybe certified as such representative by the Board.2.The Trial Examiner found that on October 15, 19453 the respond-ent discriminatorily discharged a group of striking laborers and push-ers, in violation of Section 8 (3) of the Act.This finding is based1 SeeMatter of Norfolk Shipbuilding&Drydock Corporation,,57 NL.R. B 1168. TheEPA was not a party to the representation proceeding,and its several attempts to beaccorded a place upon the ballot in this election were denied by the Board.2 In arriving at this conclusion,it is not necessary for us to rely upon the evidenceadduced through the testimony of Melvin E. Sampson,whose credibility was sharplyattacked both during the course of the hearing and in the oral argument held beforethe Board, inasmuch as the facts upon which our conclusion is based are established byother evidenceI' NORFOLK SHIPBUILDING & DRYDOCK CORPORATION.393upon an order by a foreman to the striking employees to leave theyard; upon a statement by a minor supervisory employee to these em-ployees that the respondent would reinstate the laborers but not thepushers; and upon the fact that the respondent refused to reinstatethe pushers and did not reemploy any of the laborers.We do notagree.The respondent was within its rights in ordering the strikersto leave its premises.Furthermore, the record clearly indicates thatofficials of the respondent gave instructions to subordinates to attemptto obtain the return of all strikers, and there is no evidence that theactions of the minor supervisory employee entrusted with this dutywere a reflection of the attitude of management.Finally, at the timean unconditional offer of return was made by the pushers, it appearsfrom the record that their positions had already been filled, and therespondent's evidence that it was at all times willing to reemploysuch of the striking laborers as were needed by it is not contraverted.We are of the opinion that the facts relied upon by the Trial Examiner,by themselves, are not sufficient upon which to base a conclusion thatthe respondent's employees who engaged in the strike of October 15,1945, were discriminatorily discharged, and the complaint, insofaras these employees are concerned, will be dismissed.3.The Trial Examiner found, as do we, that on October 20, 1944,3and at all times thereafter,-the respondent refused to bargain collec-tively with the Union as the exclusive representative of its employeesin an appropriate unit with respect to rates of pay, wages, hours ofemployment and other conditions of employment. In so finding, wedo not rely upon the delays occasioned by recourse to the ShippingCommission of the War Labor-Board and to the War Labor Boarditself, for it is clear from the record that, from the first, the respondenthad no intention of recognizing and dealing with the Union.As in-dicated in the Intermediate Report, the respondent was successful indelaying negotiations with the Union until 4 months after the latter'scertification, and at that time refused to recognize the Union in ac-cordance with its certification, refused to agree to an "interimagreement" covering matters needing immediate attention, and, al-though it had a copy of the Union's proposals in its possession, refusedto submit any counterproposals.The respondent later met again withthe Union after some delay, at which time it submitted counterpro-posals which served only to create unnecessary issues and to delay nego-tiations leading to a collective bargaining agreement; and again itrefused to enter into an interim agreement covering matters requiringimmediate attention.It was to resolve the issues raised by the re-spondent's counterproposals that recourse was again had to other8This is the dateon which the Board certified the Union as the representative of certainof the respondent's employees. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDgovernmental agencies.4 It is not necessary here to summarize thevarious negotiations between the parties. It is sufficient merely tostate that at no time since the Union's certification on October 20,1944, as the collective bargaining representative of certain of the re-spondent's employees did the respondent, despite the Union's severalrequests, grant it recognition in accordance with the respondent'slegal obligation to do so.Furthermore, there is nothing in the recordwhich would indicate that the respondent's actions with respect to theUnion were dictated by anything but its desire to avoid the obligationto bargain collectively with it in good faith.On the contrary, itsentire course of conduct, including its assistance to the EPA and itsdiscriminatory discharges, lends strong support to the Trial Ex-aminer's conclusion "that the respondent at no time ever intended tobargain in good faith with the Union."ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Norfolk Shipbuilding &Drydock Corporation, Norfolk, Virginia, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Recognizing or in any manner dealing with Employees Pro-tectiveAssociation of Norfolk as the representative of any of itsemployees in respect to grievances, wages, rates of pay, hours of em-ployment, or other conditions of employment, unless and until thatLabor Relations Board;(b)Giving effect to any agreement with Employees ProtectiveAssociation of Norfolk which may now be in force, or to any exten-sion, renewal, or modification thereof, or to any superseding contractwith said organization;(c)Discouraging membership in Industrial' Union. of Marine andShipbuilding Workers of America (C. I.0.), or any other labor organ-izations of its employees, by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition of theiremployment,;'(d)Refusing to bargain collectively. with Industrial Union ofMarine and Shipbuilding Workers of America (C. I: 0.), as theexclusive representative of all production and maintenance employeesat its Brambleton and Berkley yards, including transportation depart-4As indicated in the Intermediate Report, the Union had recourse to the U.S. ConciliationService and to the Shipping Commission before the respondent first met with the Union. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION395ment employees, storeroom employees, launch captains, fire watchemployees, operators, trainees, and canteen employees, but excludingoffice employees, technical employees, draftsmen, planners, inspectors,material clerks, clerical employees, timekeepers, plant-protection em-ployees,' dock masters, assistant dock masters, instructors, canteenmanager, quarternien, leadmen (leadingmen), gang pushers, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, with respect to rates ofpay, wages, hours of employment, and other conditions of employment;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Industrial Union of Marine andShipbuildingWorkers of America (C. I. 0.), or any other labor or-ganization, to bargain collectively through representatives, of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds will'effectuate the policies of the Act :(a)Withdraw and withhold all recognition from Employees Pro-tective Association as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until that labor organizationshall have been certified as such in the future by the National LaborRelations Board;(b)Offer to Joseph E. Pearce, Byras V. Cook, Kenneth R. Haynes,Mark T. Gardner, William Flaugher, E. C. Oliver, G. C. Pickard,M. N. Laden, R. S. Starcher, and E. H. Ramey immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;(c)Make whole Joseph E. Pearce, Byras V. Cook, Kenneth R.Haynes, Mark T. Gardner, William Flaugher, E. C. Oliver, G. C.Pickard, M. N. Laden, R. S. Starcher, and E. H. Ramey for any loss ofpay they may have, suffered by reason of the respondent's discrimina-tion againt them, by payment to each of them of a sum of money equalto the amount which he normally would have earned as wages duringthe period from the date of the respondent's discrimination to the date.of the respondent's offer of reinstatement, less his net earnings duringsaid period;(d)Upon request, bargain collectively with Industrial Union ofMarine and Shipbuilding Workers of America (C. I. 0.), as the ex-clusive representative of all production and maintenance employees 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDat its Brambleton and Berkley yards, including transportation depart-ment employees, storeroom employees, launch captains, fire watchemployees, operators, trainees, and canteen employees, but excludingoffice employees, technical employees, draftsmen, planners, inspectors,material clerks, clerical employees, timekeepers, plant protection'em-ployees, dock masters, assistant dock masters, instructors, canteenmanager, quartermen, leadmen (leadingmen), gang pushers, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment;(e)Post in conspicuous places throughout its Brambleton andBerkley yards at Norfolk, Virginia, copies of the notice attachedhereto and marked "Appendix A." Copies of said notice, to be fur-nished by the Regional Director for the Fifth Region, shall,, afterbeing duly signed by the respondent's representative, be posted by therespondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(f)Notify the Regional Director for the Fifth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken-to comply herewith.AND IT IS FURTHER ORDERED that the allegations of the complaint,that the respondent discriminatorily discharged Jesse T. Bowden,Rolland T. Ikenberry, and Garry G. Thomas; that it discriminatorilylaid,off H. L. Currier, Charles L. Blancher, and H. E. Finch; that itdiscriminatorily discharged Joseph E. Pearce for the reason that hegave testimony under the Act in a Board proceeding; that it dischargedand refused to reinstate, for engaging in concerted activities, GeorgeWilliams, Bud Whitner, Thurman Hines, Willie Harris, Willie Har-ron (Harrow), Allen (Arion)Walker, Paul Simms, James Brooks,Raymond Johnson, William Caldwell and those laborers and pushers setforth in Appendix A attached to the Intermediate Report; and that itdominated the formation and administration of Employees ProtectiveAssociation of Norfolk, and contributed financial support to it, be,and they hereby are, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Order.- NORFOLK SHIPBUILDING & DRYDOCK CORPORATIONAPPENDIX ANOTICE TO ALL EMPLOYEES397Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWe will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Industrial Union ofMarine and Shipbuilding Workers of America (C. I. 0.), or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining, or other mutualaid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights or privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination :Joseph E. PearceByras V. CookG. C. PickardKenneth R. HaynesWilliam FlaugherM. N. LadenE. H. RameyMark T.GardnerE. C. OliverR. S. StarcherWe will not recognize Employees Protective Association of.Norfolk as the representative of any of our employees for thepurposes of collective bargaining until such time as it may be cer-tified as their representative by the National Labor RelationsBoard.We will not enforce any agreement heretofore or now existingwith the Employees Protective Association of Norfolk.We will not interfere with the formation or administration ofany labor organization or contribute other support to it.We will bargain collectively upon request with the IndustrialUnion of Marine and Shipbuilding Workers of America (C. I. 0.)as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, hours of em-ployment, or other conditions of employment, and if an under-standing is reached, embody such understanding in a signedagreement.The bargaining uiiit is-. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees of the NorfolkShipbuilding & Drydock Corporation, at its Brambleton andBerkley yards, including transportation department em-ployees, storeroom employees, launch captains, fire watch em-ployees, operators, trainees, and canteen employees, butexcluding office employees, technical employees, draftsmen,planners, inspectors,material clerks, clerical employees,.timekeepers, plant-protection employees, dock masters, assist-ant dock masters, instructors, canteen manager, quartermen,leadmen (leadingmen), gang pushers, and all other super-visory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of em-ployees, or effectively recommend such action.All our employees are free to become or remain members of Indus-trial Union of Marine and Shipbuilding Workers of America (C. 1. 0.)or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity onbehalf of any such labor organization.NORFOLK SHIPBUILDING & DRYDOCK CORPORATION,Employer.By ------------------------------------------iv(Title)Dated--------------------NoTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Herman GoldbergandGeorge L. Weasler,for the Board.Mr. Leon T. Seawell,of Norfolk, Va., for the respondent.Mr. Savory E. Amato,of Norfolk, Va., for the EPA.Mr. ByrasV. Cook, of Norfolk, Va., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed December 3, 1945. by IndustrialUnion of Marine and Shipbuilding Workers of America, affiliated with the Con-gress of Industrial Organizations, herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the FifthRegion (Baltimore, Maryland), issued its complaint dated December 3, 1945,-.against Norfolk Shipbuilding & Drydock Corporation, Norfolk, Virginia,hereincalled the respondent, alleging that respondent engaged in and wasengaging inunfair labor practices within the meaning of Section 8 (1), (2), (3), (4) and NORFOLK SHIPBUILDING & DRYDOCK CORPORATION1399Q5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act, copies of the complaint and second amended charge,together with notice of hearing thereon were duly served upon respondent, theUnion, and Employees Protective Association of Norfolk,herein called EPA.Concerning,the unfair labor practices,the complaint alleged in substance thatthe respondent:(1) since May 1, 1944, disparaged the Union,advised andurged employees not to join the Union,and discouraged membership therein ;warned employees that they would receive no benefits from the Union andquestioned employees about their membership therein ; granted special privilegesinworking conditions to EPA members thereby discouraging membership inthe Union;instigated an anti-union campaign in order to defeat the Union ina scheduled Board election,while indicating a preference for an unaffiliatedlabor organization,meanwhile assisting and supporting the formation andadministration of EPA and thereafter dominated and interfered with itsformation and administration;threatened employees with loss of employment,discharge and other reprisals for membership in the Union,or refusing tojoin or assist EPA ; solicited information concerning the Union and engagedin surveillance of the Union and concerted activities;disseminated propaganda,to induce employees not to assist,join, or remain union members and urgedemployees to deal individually with it in respect to working conditions andgrievances all in order to discourage concerted activities;(2) has from on orabout June 1, 1944, and thereafter dominated and interfered with the formationand administration of EPA and contributed support thereto;(3) did dischargevarious named employees and thereafter refused to reinstate them becausethey joined or assisted(he Uijion and engaged in concerted activities;' (4) diddischargeKenneth R. Haynes, on or about March 30, 1945, and thereafterrefused to reinstate him because he protested against the respondent's - schemeof aiding EPA; (5)did on or about October 13,1945, lay off various namedemployees and thereafter refused to reinstate any of said employees becauseeach of them joined or assisted the Unionor engagedin concerted activities ;2(6)did on July 27, 1944,discharge Joseph E Pearce because he joined orassisted theUnion and for the further reason that he gave testimony underthe Act in a proceeding before the Board conducted in theMatter of Norfolkb7iipbuilding 4 7Jrydock Corpoi ation,Case No 5-R-1627, at Norfolk,Virginia, onJuly 21,1944;(7) on or about October 14,1945, when certain employees classifiedas laborers and pushers ceased work and went on strike, did discharge the said,pushers and thereafter offered conditionallyto reinstatethe laborers but notthe pushers and thereafter discharged the laborers because of their refusalto work; (8) on or about October 15,and November7,1945,when the Unionsought reinstatement of all the named employeesdid refuse-to reinstate saidemployees because each of them had participated in the strike;(9)sinceOctober 20,1944, has, refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit, although theUnion had been designated as their representative by a majority of such em-ployees and had been certified by the Board as their exclusive representative;'The named employees and dates of discharge follow :Joseph E Pearce, July 27, 1944,Henry Etheridge, Dlarch 6, 1945,Byras V. Cook, July 10, 1945,ItT Ikenberry, August 1944, andJ T Bowden, October 4, 1944Charles L Blancher, H E Finch, IItaik T Gardner, William Flaugher, E C Oliver.Y;C Pickard, William Smith, H. N. Laden, C. L. Haynes,Charles King,R S. Starcher,H L. Currier,and E H Ramey. 400DECISIONS OF NATIONAL LABOR RELATIONS" BOARDand (10) by these acts and conduct has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.EPA filed an answer dated December 27, 1945, in which it denied that it wasthe subject of the respondent's domination and interference, the recipient ofits support, special favors, or privileges and averred that it was freely formedand, since formation, continuously administered by the autonomous and inde-pendent action of its members.The respondent's answer, dated December 27,1945, admitted certain factual matters concerning the jurisdictional allegationsof the complaint but denied the commission of the unfair labor practices alleged.On January 2, 1946, the respondent filed with the Board's Regional Director,a motion for a bill of particulars.This motion, referred to the Trial Examiner,was granted in part, and the Board's bill of particulars, dated January 7, 1946,furnishing the names of the respondent's agents committing the acts complainedof as well as the approximate places of occurrence, was ordered served on allparties.Pursuant to notice, a hearing was held at Norfolk, Virginia, from January8,1946 to January 22, 1946, ,before Mortimer Riemer, the undersigned TrialExaminer duly designated by the Chief Trial ExaminerThe Board, the re-spondent, and EPA were represented by counsel, the Union by its representative,and all participated in the' hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the outset of the hearing, counsel for the Board moved to strike portions ofthe EPA answer which attacked the conduct of the Board election and the validityof the certification of the Union ; as well as the assertion that EPA and not theUnion was the true majority representative and that the respondent was there-fore justified in refusing to bargain with the Union.The motion was grantedin part.cOn the second day of the hearing, counsel for the Board moved to strike fromits complaint the allegation that William Smith, C. L Haynes, and Charles Kinghad been discriminatorily laid off on October 13, 1944.The motion was granted.At the conclusion of the Board's case, it moved to strike from the complaint thename of Henry Etheridge, allegedly discriminatorily discharged on March 6, 1945.This motion was granted.Counsel for the Board also moved to amend the com-plaint by adding to it, in conformity with the testimony adduced, the name ofHarry C. Thomas as having been discharged by reason of his union membershipon August 19, 1944 and to add thenames of 10laborers to the complaint,as havingbeen discharged and refused reinstatement because of participation in the strikeof October 15, 1945 sThese motions were granted with leave to the respondentto move for an adjournment if necessary to prepare its defense as to the additionalmatters.Likewise at the conclusion of the Board's case the respondent moved to dismissthe complaint.The EPA joined in the motion generally and moved specificallyto dismiss the allegations of the complaint concerning it.The motions weredenied.At the conclusion of the hearing, ruling was reserved on motions of therespondent and EPA to dismiss.' These motions are hereinafter disposed of.The Board's motion to conform the pleadings to the proof was granted withoutobjectionAt the close of the hearing an informal discussion of some of theissues was held on the record.A date was fixed for filing of briefs with the TrialExaminer.Thereafter briefs were submitted.8Albert Roscoe White, Thomas B. Graham, Willie Harlow, Thurman Hines, Arion Walker,James Brooks, Raymond Johnson, Bud Whitner, Paul Sinus, and William Caldwell.The respondent's motion to strike the testimony of the witness Sampson concerning analleged conversation between the witnesses Nixon and Manning is herein denied. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION401Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNorfolk Shipbuilding & Drydock Corporation, a Virginia corporation, owns andoperates a shipyard located in Norfolk, Virginia, hereinafter referred to as theBrambleton yard, and operates another shipyard under lease from the UnitedStates Navy, located at Berkley Ward, Norfolk, Virginia, hereinafter referred toas the Berkley yard.The respondent is engaged at both yards in the repair ofvessels for the United States Navy, United States War Shipping Administration.and the British Ministry of Shipping; it is also engaged in both yards in per-formance of other kinds of repair work.During the year 1945, the gross incomeof both yards was approximately $8,000,000, more than 90 percent of which wasin payment for work performed on vessels owned privately or by Governmentagencies engaged in interstate and foreign commerceDuring, the same period,approximately 10 percent of all raw materials used in both yards, consistingprincipally of steel, iron, timbers, and other shipyard repair materials, originatedfrom points outside the State of Virginia.As of June 1945, the respondentemployed approximately 1,900 employees at both yards.'The undersigned finds that the respondent is engaged in commerce within themeaning of the Act'It.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and'Shipbuilding Workers of America is a labororganization affiliated with the Congress of Industrial Organizations, admittingto membership employees of the respondent.Employees Protective Association of Norfolk, is an unaffiliated labor organiza-tion admitting to membership employees of the respondent.III.THE UNFAIRLABOR PRACTICESA. Interfei ence with, and support of,EPA; interference,restraint,and coercion-On charges filed in 1937 by the Union, the Board has heretofore found thatrespondent engaged in unfair labor practices by reason of its domination andinterference with the formation and administration of Employees Associationof Norfolk Shipbuilding and Drydock Corporation and the discriminatory dis-charge of an employee for membership in the Union.'oThere is no history of organizational efforts by the Union following Sitsactivityin 1937 which culminated in the charges referred to above, until sometime inMay of 1944,when the Union renewed its efforts to organize the respondent'semployees.Those efforts led eventually to the request by the Union on June5 The facts found in this paragraph are based upon a stipulation entered into betweencounsel for the Board and for the respondent.SeeNewport News Shipbuilding if Diydock Co. v. N. L R. B.,101 F (2d) 841 (C. C A.4).The respondent although stipulating the facts as to its operations, does not concedethat it is engaged in interstate commerce within the meaning of the Act.ISeeMatter of Norfolk Shipbuilding if Drydock Corporation,12 N. L. R. B. 886, modifiedas to the reinstatement and back pay provisions of the Board's order, but otherwise en-forced inN. L. R. B. v Norfolk Shipbuilding it Drydock Corporation,109 F. (2d) 128(C. C. A. 4), January 8, 1940.This matter is referred to only for the purpose of presentingbackground information. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD9, 1944, that it be recognized as the exclusive bargaining representative of certainof the respondent's employees.Following refusal thereof by the respondent,a hearing was held on the Union's petition that a question had arisen concerningrepresentation of the respondent's employees °On August 25, 1944, pursuant toa Board Decision and Direction of Election, an election was conducted amongrespondent's employees.-This election proving inconclusive insofar as determination of a majorityrepresentative was concerned, a run-off election was held on October 4, 1944A tally of ballots in the run-off election showed 1383 valid votes counted, of which731 were cast fSr the Union and G.52 against it. Pursuant thereto, on Octobei20, 1944 the Board formerly certified the Industrial Union of Marine and Ship-buildingWorkers of America (C. I. 0.), as the exclusive representative of allemployees in the unit found appropriate." It was in and around these two elec-tions conducted by the Board and subsequent thereto that the acts complained ofoccurred.1.The Union starts to organizeThe Union commenced organization of respondent's employees in early May1944.The respondent's officials at both yards knew of these activities.Super-visors were warned to maintain an attitude of impartiality in view of the cur-rent union activity and to avoid all discussion of union matters with employees.These instructions were issued by Maxwell N Lawrence, general superintendentof the Berkley yard, and Arthur E. Jakeman, personnel director. Similar in-structions were repeated on occasions throughout the summer and fall of 1944The instructions were oral, casual in nature, given to the foremen, assistant fore-men, and leadmen. There is no evidence that the respondent's policy as thus-enunciated was made known to the employees and that such instructions werewithout controlling effect is apparent from what is related hereafter.John Henry Woolvin was a machinist in the outside machine shop of theBrambleton yard.His foreman was Walter L. Manning, an employee with 29years of service with respondent.Woolvin testified that on May 5, 1944, Man-ning called him to his office.Manning told Woolvin that the Union was meetingthat night in Norfolk and asked him to attend, checking on the presence of therespondent's employees.Manning mentioned the names of Brown and Ethe-ridge, two other machinists who were also asked to perform the same service.According to Woolvin's further testimony, he attended the meeting and thenext morning was called to Manning's office to render his report.He declined todo so, stating that Manning already knew who had attended the meeting.ThenWoolvin was asked if he would acknowledge the presence of employees, if Man-ning mentioned their names.ThisWoolvin agreed to do, identifying certain.employees.Woolvin was also advised to be "neutral" and not to join theUnion or take part in its activities.Manning, in his testimony, denied askingWoolvin to attend this or any other meeting to report on those present.He didnot deny telling Woolvin to be "neutral" and not to join the UnionIn the sameSMatter of Norfolk ShipbioldinqcfDigdockCorporation, 57 N L R B 1168.°The unit consisted of all production and maintenance employees of the respondent inboth of its yards, "including transportation department employees, storeroom employees,launch captains, fire watch employees, operators, trainees, and canteen employees, but ex-cluding office employees, technical employees, draftsmen, planners, inspectors, materialclerks, clerical employees, timekeepers, plant protection employees, dock masters, assistant(lockmasters, instructors, canteen manager, quartermen, leadinen (leadingnien), gangpushers, and all other supervisory employe(-"Despite agreement of all partiesupon the inclusion of leadmen and gang pushers within the appropriate unit, the Board wasof the opinion that as supervisory emplo3ves, they .hould be excluded and so directed. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION403pattern, there is the uncontradicted credible testimony of Durwood B. Clemons,presently employed by-respondent, that in the spring of 1944, Manning told himthat the Union was "getting in here," queried Clemons as to his membership inthe Union, and his knowledge of union activity, with particular reference to thatof Joseph E. Pearce, an employee referred to hereinafter. Sometime in July1944, according to Woolvin's uncontradicted testimony, he was asked by Lewis,assistant foreman of the outside machine shop, where he stood with respect tothe Union and, when Woolvin acknowledged his union membership, he wasadvised to "lay low" and keep his "mouth shut . . . and everything willcome along fine."About the same time, C. L. Overton, Woolvin's leadman, ac-cording to Woolvin's further testimony, told him that if he had good sense hewould join EPA.The undersigned accepts and credits the testimony of Woolvinand Clemons and finds that Manning, Lewis and Overton made the statementsattributed to them.2.The EPA is formedAccording to the testimony of Mrs. Elizabeth D Rice, the first meeting whichled eventually to the formation of EPA was held at her home in Norfolk aboutApril 1, 1944.Mrs. Rice testified that an employee named Roy Morgan 10 soughther help, because of her previous association as President of the Navy WivesClub of Norfolk.Thereafter, meetings were held every Saturday afternoon ather' home until sometime in August 1944. Accepting this testimony, it mustbe clear, as Mrs. Rice sought to suggest, that the meetings were somewhat secre-tive and exploratory in nature for the preponderance of testimony on the forma-tion of the EPA indicates that its existence was unknown to the employees whenthey joined the Union in May and June of that year.The Union lost no time in its organizing efforts and, on June 9, 1944, requestedrecognition from respondent as exclusive bargaining representative.Thus atleast by this time; the respondent had ample knowledge of the Union's presenceand its intentions.Following this open request, and in the months of Julyand August preceding the first election hold on August 25, 1944, the EPA, as willnow be shown, put on an intensive organizing campaign in an effort to weakenif not destroy the Union's position.Harry G. Galladay was acting foreman of respondent's welding shop, Bramble-ton yard, from May 19, 1944, until his voluntary termination on January 15, 1945.About the middle of June, Galladay in a conversation with Quinto Di Nunzio, aninstructor in the respondent's apprentice trainee school, suggested the formationof an inside union to combat the Union's drive.Di Nunzio replied that thiswork was already under way. Galladay also suggested the formation of anindependent union to Kenneth R. Haynes, leadman on the night shift.AboutJuly 1, Galladay broached the subject of organizing a local of the Brotherhood ofWelders to Paul Tolson,,leadman in the boiler shop.Tolson replied that he wasnot sympathetic to the suggestion and that-in any event there was another organi-zation at work in the yardTolson thereafter became EPA's first president.It is difficult to place in exact chronological sequence the whole category ofEPA activities that followed thereafter in July and August.There are twoevents, however, occurring in July which' indicate the nature and characterof EPA activity, and the tacit approval and endorsement of it by the respondent.Harry L. Currier, a leadman, was working a group of men and women welderson a ship in the Berkley yard.He observed Tolson soliciting for the EPA with a"Now deceased712344-47-vol. 70-27 404 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup of 8 to 12 employees clustered about hnn.The incident is best describedin Currier's own testimony :..I came over to him, and I asked him, I says, "What are you doingdown here; I want this group of workers I have group (sic) here," and liesays, "Haven't you been notified to the effect that I had authority to comedown here and do it?" I says, "I don't know anything about that," I says,"you are holding up production, this is an ammunition ship, and we wantto get the work going and want to finish as soon as possible."He says, "Well,you can't do anything about it," he says, "I am going to kepe undoing it."At this moment, C. S. Rogers, respondent's president, came by and Currier askedPresident Rogers if Tolson had the right to organize on coil pauy time.Rogersmade no comment and passed along, leaving the scene."The other incident likewise involved RogersMark T. Gardner, a welderat the Berkley yard, with a group of about 10 other employees sought an interviewwith RogersWhat transpired thereafter is thus described by Gardner:Well, we went in because a lot of the boys complained that they were beingstepped on in their work by different people, they were supervisors or otherpeople in the yard, why not leave the C 1 O. and join the E P. A., that theE. P. A. had more to offer, different people would stop you from workingand at that time we were trying-a lot of us boys, we were trying to getthe AE-12" out sooner than the-AE-11, it seemed to be behind it, so wewere doing all we could, and then we saw the matter now, how could ourefforts-we were on the outside, how could we bring this new union. in,the Shipbuilders Union in, we saw we couldn't break down something whatwas going on inside, in other words a hatchet over our heads, so I told Mr.Rogers-we will stay on the outside and pass it out. and will you stay oil theoutside, because if we do it on the inside we will be fired.He says, "Wewill see about it," and lie then made a statement that it must be open to you.Q. [By i1lr. Goldberg, counsel for the Board ]Was there any mentionmade of any supervisors engaging in union activities at this meeting'?A Yes, there was several supervisors' names brought up that were doingthis work at the meetingQ. I see.Now, do you remember any of their names'?A.Mr. Galladay, Mr. Blankenship, Mr. Johnson, and two or three othersthat I learned .. .Q.Mr Rogers make any comment about it'?A. As far as I can remember, he took a view as it was just fighting us, 'andfor us to get back to work and he would probably do something about itlater on.Q. . . And after you had this conversation with Mr. Rogers (lid younotice whether or not the supervisors continued E. P. A activities?A. I noticed that until I was terminated from the shipyard."Garner testified further concei ning this incident as follows :Q. [By Mr. Seawell, coui'sel for the respondent.]Now, you say it was onaccount of E. P. A activities in the yard that you went to see Mr. Rogers?itCurrier at first fixed this event as occuriing in July, then in later testimony, in August1944The undersigned has found it occurred in July based upon what would appear to bethe logical cui rent of EPA activities at the time-ss The AE-12 is mentioned frequently herein. It was an ammunition escort vessel beingconverted into a troop carrier. It entered the yard in June or July 1944 and departed inearly October 1944a October 13, 1944. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION405A. Because of the supervisors and everybody else that belonged to the E. P.A., whether they were or not a supervisor, just able to take an advantage andgoing around and doing as they pleased, when we knew we could not do it, andwe knew then and we still know that we had a better union than they did.Q. They might dispute that idea.A. That perhaps is true.Q. As a matter of fact, things were getting pretty warm in the,yard therejust before election time, weren't they?A Well, that was a good ways before election.Q But it was getting warm even a good ways before the election?A.Well-Q. The C. I 0 and the E. P. A. were soliciting as hard to gain the majority?A Yes, of courseOur complaint was that we wanted to do it legitimatelyon the outside.While we didn't, if we felt that we had the supervisors withus,why, it would be easier, but since we had no one to help us so it was ahatchet hanging over our heads, we just wanted to have that chance.Contrast Rogers' apathy to the pleas of Currier and Gardner, set forth above,with the treatment meted out to Byras V. Cook, the Union's leading proponent.Sometime between August 25 and October 4, 1944, Cook, according to his un-contradicted testimony, which is credited, was accused by Nixon, foreman ofthe Brambleton boiler shop, of roaming in the yard and soliciting for the Union.Nixon warned Cook that if he was caught again lie would be fired. That after-noon, President Rogers sent for Cook and repeated Nixon's accusation of roamingandsolicitation and stated that his conduct had a "bad influence on otherworkers" and warned him to be careful.Shortly before the first Board election on August 25 and in the period leadingto the run-off election on October 4, the respondent's yards were the scene ofintense organizing activity.But it is clear from an appraisal of the entirerecord and in particular from what is now related that such activity was pre-ponderantly that of the EPAOne of the chief witnesses to describe this activity was Acting Foreman Galla-day, previously mentionedGalladay was on the whole a credible witness, withno apparent interest in the outcome of the proceedings, and gave every,evidenceof his desire ton tell the truth.Except wherein his testimony by specific referenceis found to be uncertain and vague, the facts found below are based upon hisuncontradicted testimony, corroborated generally, and in many instances specifi-cally, by other Board witnessesHe joined EPA in June or July 1944, andthereafter wore its button in the shop.Prior to the Board election in August 1944, Tolson " asked Galladay to desig-nate a group of employees to solicit EPA members.Thereupon, Galladay selecteda group of leadmen in the welding shop, including Charles L. Blancher, ClarenceL.Webb, and the leadman on the night shift, Kenneth R. Haynes, to urge em-ployees to join EPA. The leadmen were given EPA application cards whichwere returned later to Galladay along with current fees which he in turngave to Tolson. Shortly before the election, Tolson solicited Galladay's aid toget as ninny employees as possible to vote "no union " Leadnian BlAnkenshipassisted Galladay in this regardGalladay encouraged Blankenship to repeatthis performance in October prior to the run-off election.The facts found above, based on Galladay's testimony, find added significancein the uncontradicted testimony of other witnesses.For example, before theelection, Leadman Haynes, who had received EPA application cards from Galla-day, sought, pursuant to his foreman's advice, to get all of the night shift men11Tolson was not called as a witness.He is no longer employed by the respondent. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDto join EPA Signed application cards were returned to Galladay.WhenHaynes required additional cards, Galladay told him that supplies would beobtained from Pete Hamlin, then assistant superintendent of the Berkley yard.After the election, Galladay called William H Flaugher, a welder, to his officeand there asked him how he was going to vote and uiged him to vote against the"C. I. O " and to tell other employees to do so. Flauglier's leadman, Blancher,likewise inquired how he would vote.The undersigned turns now to it consideration of the testimony of Board witnessMelvin E. Sampson, concerning the early history of EPA.He was employed byrespondent from 1939 to March 1945.During 1944, he was leadman in the boiler-plate shop at Brambleton under foreman Nixon.His testimony drew the sharpestfire from opposing counsel and it was the subject of denial and contradiction bywitnesses for EPA and the respondent.Although in articulate and"opinionatedwitness, at times he used indefinite and inexact language, which makes it dif-ficult.to reconstruct certain events which he described.But he testified openlyand at ease and his testimony, even where sharply contradicted, finds corrobora-tion in the general pattern of events and in the testimony of numerous otherwitnesses.-Sampson testified that shortly after the Union started to organize the yard,Tolson requested him to attend a meeting at the home of Quinto Di NunzioPresent were Di Nunzio, Tolson, McReynolds, leadman from the paint shop, andSt. Leger Joynes, leadman from the outsideinachine shop.Di Nunzio there gaveinstructions and suggestions for perfecting the EPA organizing work.'The above testimony was vigorously controverted by Di Nunzio who denied thatSampson had ever been at his home at any time for any reason. The undersignedis of the opinion that Sampson erred about Di Nunzio's home and that the meet-ings that Sampson attended were in fact held at the home of Mrs Rice, mentionedabove.Di Nunzio admitted his presence at her home and participating in dis-cussions about EPA.He likewise acknowledged the presence there of Tolson andSampson on at least two occasions and he fixed the time of some,of the meetingsas in June and July.As to Sampson's efforts following these meetings there can be no question.Hewent about his solicitation with unabashed fervor, even going so far as tojourney to an outlying pier, where according to his uncontradicted testimony heand Tolson informed L. L. Dempsey, in charge of work on the pier, "What thescore was." 18Tolson checked on Sampson's progress, gave him additional appli-cations and urged him to continue his efforts. Sampson devoted from 15 min-utes to an hour daily to EPA solicitation as he went about his tasks in theBrambleton yard.He signed up about 85 employees in the first week of hisefforts and his activities continued down to the week preceding the run-offelection in October.3.Activities prior to first electionThe first outside meeting of the EPA was held just prior to the August electionin the Red Men's Hall in Norfolk. It was attended by about 35 persons, including15Sampson also described a second meeting held in Di Nunzio's home after August 25,1944, attended by the same people and where again Di Nunzio assumed the role of instructorin EPA organizing efforts, particularly urging the men to work haidei19 Sampson set up Goreand Gordon, two employees, as solicitors for EPA on the pier.Signed applications and dues were remitted to him from the pier by Mrs Snyder, the time-keeper.Sampson testified that he told his foreman Nixon that lie wanted to go to Pier Sto "sign up the men."Nixon admitted that he knew Airs Snider participatedin "unionactivity" and that he made no effort, "none whatsoever." to determine whether his leadmencomplied with neutrality instructions.The undersigned finds that Sampson visited Pier Swith Nixon's approvalas to hisuse of company time to "sign up the men NORFOLK SHIPBUILDING & DRYDOCK CORPORATION407Leadmen Sampson, McReynolds, Pillar, and others not identified in this record.At this meeting, according to Sampson, officers were appointed from a slatepreviously drawn np by the committee.Mrs. Rice testified that at this meeting thenomineesof the Committee were not approved.During the week that followedand prior to the second meeting held about August 12, according to the furthertestimony of Mrs.-Rice, the names of Sampson and O. E. Johnson, nominee forthe position of vice-president, "were erased" when it was discovered that theywere leadmen. If this be true, certainly nothing was done to publish this correc-tion, for in an issue of the EPA publication, "Tidewater Broadcasts," datedAugust 24, and presumably issued on the eve of the Board election, Tolson is listedas president, O. E. Johnson as vice-president, and Sampson as one of the trustees.The undersigned credits Sampson's testimony and finds that the EPA officers wereappointed at its first open meeting.Moreover it is hard to understand the con-cern of Mrs. Rice with respect to Sampson and Johnson and her failure to takeany similar action respecting Tolson, the president.Whether Sampson andJohnson ever actually held office and functioned as such is not the real issue.The EPA advertised the fact that at least two leadmen were EPA officers andthereafter nothing was done so far as this record disclosed by either respondentor EPA to correct that impression.The undersigned finds further, based on the testimony of Sampson, despitedenial by William L. Davis, personnel manager of the Brambleton yard, thatsometime before the election Davis called Sampson to his office and there gavehim an envelope containing the mimeographed paper ballot.These ballotswhich Sampson distributed in the yard urged the employees to mark the squarereserved for the "neither" vote and carried this message:EPA LAWYER POLICE JUDGE AMATO SAYS VOTE NEITHER ANDCONTRACT WITH COMPANYWILL BE ASSURED.BEAT CIO-AIL VOTE EPAVOTEEPAOn or about August 21, 1944, the respondent posted on its bulletin boards abulletin herein set forth in full :BULLETINFriday, August 25th, 1944, has been designated by the National LaborRelations Board as election day for the employees of this plantThiselection has been called upon the petition of a labor organization whichdesires to become the bargaining agent and representative ofallof you.On that day you have the choice to-1.Vote to have no union at all.If a majority of those voting decide in favor of no union, the Com-pany will continue its policy of open, direct, and fair dealing with itsemployees2.Form an independent union of your own.3.Vote for either the C I. 0 or A. F. of L.If a majority of those voting decide for either Nos. 2 or 3, instead ofNo. 1, the Company will continue to conduct its affairs in a fair andfrank manner looking to full and efficient cooperation with its employees. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDBE SURE TO VOTEA majority ofthose votingwill decide the issue.Therefore it is highlyimportant for every employee affected to cast his ballot.A failure to votemay result in letting someone else, whom you may not want, represent youin vital matters pertaining to your employment. [Emphasis in original.]NORFOLK SHIPBUILDING & DRYDOCK CORP,(s)C. S ROGFRS,President and General Manager.The official Board ballot presented three choices to the employees : a vote forthe "C. I. 0.," for the "A. F. of L " or for "Neither " It did not present the choiceof forming "an independent union."This was the respondent's own suggestioncoming on top of the known existence of the EPA drive.Two days before the election the respondent. addressed its employees by letter.over the signature of President Rogers, similar to that appearing inMatter ofAmerican Tube Bending Co , Ine.'1This letter which appears on the respondent'sstationery is herein set forth :'AUGUST 23, 1944.,To our employees:Next Friday, August 25th will be an important day for all of us, and soI wish it were possible for me to sit down and write each of youapersonalletter about the election to be held in our plant on that day.But if youall receive the same letter it is only so because time prevents my doing any-thing else.If there are matters not quite clear to you, I hope this letterwill help to explain some of them at least.-This is an election to determine whether you want to continue as we havebeen doing,`discussing your own matters individually,with no union torepresent you ; or whetheryou willhave for yourexclusivebargaining agentthe C. I. 0 or A F. of L. with the sole right to represent you in vital matterssuch as wages, working hours and conditions and other things.This election will be by secret ballot.No one can know, by any means,how you vote The outcome of the election will be determined by a majorityof those voting, which means that if more than one-half of those votingchoose one or the other of the unions, that union has the say forall.This isdifferent from a majority of those entitled to vote, so BE SURE TO VOTE,so that the election will really show your wishesAnd remember,if you donot vote, it is the same as letting someone elsedecidewho will represent you.A failure to vote is almost the same as a vote for the choice you do not want.Some of you may wonder if your preference as expressed at any time inthe past must govern how you vote on Friday.It does not have to do so. Thiselection is by secret ballot, so that you can record your vote as to how youfeelto-day,without fear or favor.You have the right to vote in accordancewith your own desires,regardless of whether or not you belong to any group,or whether or not you have signed an application card, authorization oranything else.One more thing I would like to suggest.This is an important electionFor many of us it is the most important one we have ever voted in. It bearsdirectly on your welfare and that of yours dependent upon you. To whatkind of leadership are you going to entrust your future with the Company?Is it unselfish, or is it not?Is it interested in your personal,individualwelfare,or is it self-seeking?On the basis of its past record, is it open andIT 44 N L. R. B 121, 124-129, set aside inN. L. R B. v American Tube Bending Co,134 F. (2d) 993 (C C A 2), cert. den 320 U S 768. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION409 'aboveboard and dependable?Or don't you know? These are questions youshould think about and talk over at home.And now I will close with this promise. In the past your Company has triedto conduct its affairs directly, openly and fairly and for the best interests ofall concerned.Whatever the election on Friday decides, your Company willstill continue to conduct itself in the same manner. [Emphasis in original ]4.Activities after theelectionThe results of the election,as heretofore indicated,were inconclusiveIt wasnot inconclusive,however, respecting the respondent's continued support of theEPA.For shortly after the'election, according to Sampson,he was called toDavis' office and there told that Tolson wanted to talk to him.Leaving Davis'office, Sampson met Tolson and Di Nunzio seated in an automobile within theyard, explaining to Leadman Carrington plans for organizing a separate lodgeof Negro employees.This testimony is denied by Davis and Di Nunzio. It isuncontradicted however,that thereafter,Carrington held a'meeting on companytime in the yard/^,Alfred Cherry who attended the meeting testified without con-tradiction that Carrington stated that if the Negro laborers and pushers wanted-ftunion the respondent would give the men "enough to run our union," and allowthem to elect their own officers.They were given 2 days to decide. The under-signed finds,despite denials of Davis and Di Nunzio,that Sampson was called tothe office of Davis, that a meeting was held, and that thereby respondent continuedits support of EPA.Moreover,there is ample evidence that after the electionGalladay, too,continued his activities.He asked Leadman Webb to ascertainwho among the welding shop employees belonged to the Union and EPA. Lead-men Blankenship,Tolson, and Johnson of the riggers,likewise continued EPA.activityon company time and property.Throughout the hearing the respondent objected to the introduction of evidencepertaining to the activities of Di Nunzio for the reason that as an employee,lacking supervisory status, the respondent was not accountable for his conduct.It appears from this record that Di Nunzio possessed no supervisory statusper se,except as it might have been called into being by reason of his position as aninstructor and the necessity to give instructions and orders to workers who werehis pupils.As an instructor in the apprentice trainee school,Di Nunzio was in aunique position to further the respondent's support of the EPA.He was avigorous and vocal opponent of the Union.This is clear from his testimony atthe hearing.Next, he was one of the first to interest himself in the formation oft lieEPA and in the early meetings was helpful in outlining to the other workersthe organizing strategy to be followed in the EPA campaign.In the repre-sentation hearing all parties agreed upon the exclusion of instructors and theBoard in its Direction of Election found that leadinen were"on a par withinstructors"who were excluded from the appropriate unit.But aside from these general observations it has been found above that DiNunzio acted in concert with the respondent to aid and assist the EPA. Forexample, at one of the early meetings of the EPA,Di Nunzio stated that thosewho did not join the EPA would be given jobs that they could not perform.18Even more important in showing the respondent's knowledge of and acquiescenceinDi Nunzio's actions is the conduct of Davis, the assistant personnel manager,ii ho called Sampson to a meeting with Di Nunzio.Thereafter they discussedon company time and property plans for organizing a Negro local of EPA.At alater- date after the Union had been certified and was pressing for an interim18Finding based on Sampson's testimony. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement on grievances, as more fully discussed below, respondent throughPickard, foreman of the welding shop, and Mathews, superintendent of the train-ing center, called a meeting at which Di Nunzio spoke on the subject of grievances.At this meeting, Di Nunzio stated that thereafter Leadman Turner' would handlethe individual grievances of the workers.Here was a direct holding out of DiNunzio as the representative of management, consistent with respondent's previousconduct and its failure at this or any1other time to disavow his known activitiesThe Board has recently had occasion to pass upon the,question of a respond-ent's accountability for the anti-union conduct of an employee instructor, litMatter of Scullin Steel Company,65 N. L. R B. 1204. There it was held thatwhere other employees could reasonably look to him and his conduct as inter-pretative of management policy, the respondent was responsibleThis respond-ent's asserted policy of neutrality had never been communicated to the employeesThus it found expression only in the anti-union conduct of acknowledged super-visors such as Manning, Nixon, Davis, and Galladay and in the studied indif-ference of President Rogers to the pleas of Currier and Gardner.Di, Nunziofurthered that policy and with the effective cooperation of. Davis on at leastone occasion was instrumental in carrying it out. In the undersigned's opidii nthe employees could do nothing else but look upon such activity on Di Nunzio'spart as further evidence of the respondent's anti-union attitude and the respond-ent's acceptance of Di Nunzio's role in carrying it out. It is found by reason ofall of the foregoing that respondent is responsible for the acts and conduct ofDi Nunzio."5. Support after certification of the Union-There is evidence of further support and condobation of EPA activities aftercertification of the Union.For example, F. T. Pickard, the respondent's witness,admitted, that in January 1945, when he reported to the Berkley yard to replaceGalladay as foreman, Galladay asked him if he had "any men EPA." Pickardtestified further : "I told him I didn't know any, and he asked me if I could getsomeone and get them to try about EPA, and I did not." About March 15, 1945,Leadman Haynes saw employee Zoby of the respondent's personnel departmentsoliciting for the EPA among employees working on one of the boats.Haynestold Zoby that there was "a law against soliciting on the job for EPA members "Zoby left and shortly after Haynes met Zoby accompanied by Paul Smith, thenpresident of EPA.Smith told Haynes that there "wasn't any law against solicit-ing for membership in the E. P A " and they continued over to the boat to resumetheir activity.20About the same time Olga Sherertz, a Berkley welder,. who,acted as sort of overseer over other female welders, told a group of leadmen,19 In like manner, the undersigned has found the respondent accountable for the activi-ties of Tolson.This finding is based on a considered review of all the testimony and therecord as a wholeSampson testified that Tolson was a leadman.Jakeman acknowledgedthat Tolson was a leadman sometime in 1944 but refused to specify whether he held thatposition during the entire year or exactly when he assumed that position.A votingeligibility list introduced in evidence disclosed that as of the period ending August 6, 1944,Tolson was carried on the pay roll as a leadman.'The respondent attempted to offsetthis, by testimony to the effect that Tolson was an instructor in the apprentice traineeschool about the time of his EPA activity.It is clear,however, that leadmen and instrue-tois' drew the same pay and leadmen while acting as instructors did not have theirclassifications as leadmen changed.The undersigned was convinced and found abovethat Tolson was a leadman while engaging in EPA activity.In any event,the under-signed would hold the respondent accountable for his activity in view of its widespreadnature at times in concert with Davis, Galladay, and Di Nunzio and respondent's knowhedge of it.2°Finding based on Haynes undenied testimony. NORFOLK SHiPBUILDING & DRYDOCK CORPORATION411gathered in the office of the welding shop, that they would have to join EPA.21She handed each one an application card.Haynes refused to accept the card.Leadman Webb tore the card and threw it in a trash can but Foreman Pickard,made him retrieve it from the can and return it to Sherertz.22Neither Haynesnor Webb joined EPA and were discharged under circumstances related hereafter.Conclusions respecting EPAIn summary, the undersigned finds that the EPA was formed as a resultof aid and assistance given it by respondent's supervisory officials, leadmen,and strategically placed employees at a time when the threat of genuine organ-ization by the Union had become apparent. Thereafter, and down to the timeof the hearing, this support and interference continued despite the existenceof a certified exclusive representative of the employees.During this entireperiod, respondent at no time made known to its employees any desire to re-main°impartial in the dispute between the Union and EPA.More particularly, it has been found that despite proclamations of neutralityto supervisors, respondent was in fact openly hostile to the Union and opposedto organization of its employees.This'is seen, to repeat only a few illustra-tions, in the activities of Manning engaging in surveillance through other em-ployees and his success in obtaining names of those who attended union meet-ingsUnion members were warned to "lay low" and others were told to remain"neutral" and not to join the Union.Hostility which thus found expressionin anti-union statements was given further expression in the aid furnishedEPA by officials, supervisors, and leadmen.Hereunder,may be consideredthe attitude of President Rogers in response to the pleas of employees to grantthem an even chance in organizing the Union; the fact that Davis assistedin distribution of anti-union ballots before the first election and was iilstru-anental in assisting a group that met to discuss the formation of a Negro local.in the yard.Finally, but by no means the only other type of activity uponwhich the undersigned relies in reaching this ultimate conclusion, there isthe clear and convincing proof of the complete abandon with which supervisorsand leadmen engaged in anti-union and pro-EPA activity. The efforts of Galladaywere particularly outstanding.He delivered anti-union ballots and enlistedthe aid of, his leadmen to solicit for the EPA and ascertain the union affilia-tion of the welding shop employees. Leadmen Blancher, Webb, and Haynes as-sisted him in this work. Leadman Sampson's solicitation was notorious, hisaction on Pier S, which bore Foreman Nixon's approval, being an example ofthe freedom with which he functionedIn the treatment of this portion of the report the undersigned has not re-ferred specifically to later portions of the report wherein there has been foundother violations of the Act at or about the same time that respondent wasthrowing its support to the establishment of the EPA.This cannot be over-looked in the total picture of respondent's opposition to the Union.Galladay'sactivities have been referred to, but further and more detailed discussion ofparticular activities that he engaged in with respect to the, lay-off of thewelders in October 1944, points up respondent's opposition to the Union.Thesame is also true with reference to respondent's action in discharging Cook,Pearce, and particularly Haynes, who, as is found hereafter, was discharged21Counsel for the Board took the position that Sherertz was a supervisor.The under-signed is not convinced of the validity of this assertion and no finding is made to thiseffect22Finding based on undenied testimony of Haynes and Webb. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause he refused to join and support respondent's activity in behalf of EPA,as well as the discriminatory lay-off of seven welders all as found hereafter.The undersigned has considered respondent's claimed policy of neutralityas reflected in the oral instructions issued by Lawrence and Jakeman.Yetexcept for these instructions, repeated on various occasions to supervisors,there is no evidence that respondent attempted to make its policy known to itsemployees.Nor did respondent at any time during the course of the organ-izing drive do anything to impress upon its employees, as distinguished from itssupervisors, that supervisors eligible for membership in the competing unionsand engaging in anti-union activity were by such conduct violating respondent'spolicy.In the somewhat similar situation, the Board held inMatter of TennesseeCopper Company:Supervisory employees, although eligible for membership in competinglabor organizations, are forbidden by the Act, in their capacity as theemployer's agents, to interfere, in the selection of employee bargaining repre-sentatives, yet there need be no conflict by reason of their dual status It is'perfectly consistent for supervisory employees to belong to labor organiza-tionsand yet be prohibited from conduct permitted non-supervi^,ut yemployees 23Eligibility for membership in a labor organization, or membership therein,does not permit employees for whose conduct an employer is otherwise chargeableto interfere with, restrain, or coerce non-supervisory employees in their unionactivities.'Therefore, where instructions of neutrality are openly violated, theasserted defense, of neutrality must fall."In reaching the above conclusions, the undersigned has considered the testimonyof all the witnesses concerning pro-union activity and solicitationSherertz wasasked by Leadman Currier to join the Union, and thereafter solicited for theUnion in the welding shop; Sampson' joined the Union in March 1945; otherunion members wore buttons while at work; Haynes, the Board witness, "guessed"there was as much union activity as EPA ; Chester L. Shaffer, chairman of theforemen's committee, reprimanded Leadman Blankenship for wearing a unionbutton and Roland T. Ikenberry was. seen soliciting for the UnionAs respects the pro-union activity of Currier and the others this can be said.The Union, as well as EPA, solicited on company time and sought to obtainmembers amongthe employees.But a careful review of the entire record revealsclearly and convincingly that the Union's organizing efforts on company time andproperty were sporadic in nature.At no time did the Union's inside-the-yardactivities approach in any degree the intensity and thoroughness of EPA solicita-tion by Sampson, Galladay, Tolson. and others.Nor is there any evidence ofcompany'ofticials acting for the Union, comparable to the conduct of Davis andNixon.The extent of the pressure exerted by respondent through officials andsupervisors is best revealed in the testimony of Gardner, heretoforementioned,concerning his interview with- Rogers, when lie appealed to him to remove theEPA "hatchet over our heads."In its answer EPA asserted that certain supervisors, notably Galladay,warnedand threatened employees because of their EPA membership, and that Galladaysought the discharge of certain female welders because of EPA membership. The22Matter of Tennessee Copper Company,9 N. L. R.B., 117, 119.24N. L. R. B. v Pacific Gas & ElectricCo., 118 F (2d) 780 (C C A 9) ;N L R B v.Christian Board of Publication,113 F. (2d) 678 (C. C. A. 8).15Swift & Co v. N. L. RB , 106 F. (2d) 87 (C C. A. 10). NORFOLK SHIPBUILDING & DRYDOCK CORPORATION413evidence on this issue is far from convincing and in any event nowhere approachesin degree of intensity the anti-union conduct of supervisors as, found herein.Sherertz testified that after she joined EPA, Galladay reprimanded her andordered her to surrender the buttons and applications in her possession. Galladaydenied reprimanding Sherertzp or that he requested her to turn over the unionbuttons.He admitted that union buttons were left on his desk in the weldingshop.As to attempted discriminatory discharge of employees by reason ofEPA membership, Galladay acknowledged that he recommended the discharge ofcertain female welders some of whom may have been EPA membersBut hisrecommendation according.to his testimony was based on the fact that "theiractionswas detrimental to the morale . . . of the welding department"because they loafed and refused to stay on the job.His recommendations werenot followed by the personnel department. The evidence hearing on this issue isvague and indefinite, lacking sufficient clarity and decisiveness to warrant anyfinding that employees were by reason of their EPA membership coerced, intimi-dated, or threatened with discharge.Galladay's denials are credited,'and basedthereon and on the entire record no finding is made herein that respondent'ssupervisors coerced, warned, or intimated employees or threatened dischargebecause of EPA membershipShortly before the Board election on August 25. 1944, the respondent ad-dressed its employees in the bulletin and letter heretofore mentioned.Theyfollowed a coercive course of conduct on the part of the respondent's super-visors and were published in an atmosphere of hostility to the Union. Thebullletin, the first document issued, suggested the formation of an independentunion, a choice-not open to the employees on the ballot, at, a time when therespondent knew of efforts to organize the EPA In the letter, Rogers closedwith the statement that regardless of the outcome of the election, the respondentwould continue to deal with its employees as it has in the past, "directly, openlyand fairly."This, coupled with the statement that previous expressions ofpreference were not binding in the forthcoming vote, viewed in the context ofexpressed hostility to the Union, was a subtle suggestion to vote against theUnion, and consequently aided the EPA. The letter then proceeded to sowin the employees' minds the seeds of suspicion and dissension by questioning theunion's leadership, sincerity, motives, and good faithUnder the circumstancesof this case, the undersigned believes that the bulletin and letter containedat least an intimation that by voting for the Union, the employees would riskincurring the respondent's displeasure.Upon consideration of the respondent'sentire course of conduct, the undersigned finds that the respondent's bulletinand letter preceding the election were not privileged as free speech but con-stituted interference, restraint, and coercion, in violation of Section 8 (1) ofthe Act. -Upon the basis of the foregoing facts, the undersigned finds that the respondentinterfered with the formation and administration of, and contributed supportto, the EPA, and that the respondent has been and is interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteed inSection 7 of the ActThe undersigned finds further that by interfering with the foi ination and ad-ministration of the EPA; by lending support and assistance to it; by interrogat-ing employees concerning their membership in the Union; by warning them torefrain from joining the Union; and by obtaining the names of its employeeswho attended union meetings and joined the Union, respondent has interfered 414DECISIONSOF NATIONALLABOR RELATIONS BOARDwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act'sThe complaint alleged that the respondent contributed financial support to theEPA. The evidence does not support that allegation and the undersigned makesno finding to that effect.B. The dischargesThe complaint alleges the discharge of and refusal to reinstate Joseph E.Pearce, Byras V. Cook, R. T. Ikenberry, J. T. Bowden, and Harry C. Thomas;'all because they joined and assisted the Union or engaged in concerted activities.1.Byras V. CookCook was hired at the respondent's Brambleton yard in April 1942 and dis-charged on May 12, 1945.He was a shipfitter and worked continuously in theplate and boiler shop Cook was promoted to first class shipfitter in March 1943,and he carried that rating until his termination.Cook joined the Union on May 5, 1944, one of the first to become a member,and commenced activities as a volunteer organizer.He was elected shop stewardand financial secretary of Local 27 of the Union.Cook admitted talkingabout the Union while on the job and Nixon his foreman acknowledged thathe saw Cook wear a "C. I. O. shop steward's badge." In June 1944, LeadmaiiSampson told Cook that foreman Nixon knew of his union activities and warnedhim to be careful.Reference has been made in Section III A (2) above to anincident sometime between the first and run-off elections wherein Nixon accusedCook of soliciting on the job, and roaming the shops, and thereafter PresidentRogers cautioned Cook about his conduct. In addition, Cook served on theUnion's contract negotiating committee which met with the respondent in Feb-ruary and March, 1945.In November 1944, Cook's father died and he asked Foieman Nixon for anadvance in wages in order to return home. Nixon referred Cook to PresidentRogers.On November 28, Cook saw Rogers in the latter's office.What occurredthere is not in conflict, except as regards one particular of the total conversa-tion.Cook related to Rogers what it was that lie wanted and Rogers telephonedthe company paymaster to prepafe his check for wages' Rogers then toldCook to sit down, that there were some things he wanted to talk over withCook.According to Cook's uudenied testimony, Rogers told Cook that heconsidered him "one of the ring leaders . . . in the C I 0." and askedwhat Cook could hope to obtain by reason of membershipCook mentionedwages, improvement in working conditions including a grievance procedure,and improved safety measures. In the same conversation, according to Cook'sfurther testimony, Rogers stated "that as long as lie had a dollar that he wouldnever sign a contract with the C. I. 0., that no union was going to suggest tohim how to run his business." This latter point is the only portion of Cook's26 Inmakingthe above findings, the undersigned has not credited the testimony ofSampson that sometime between the first election and the run-off election, at, a managementmeeting, Jakeman told the supervisors that the respondent "did not want the C. I. O. Inthe shop."That may have been Sampson's deduction from the tenor of Jakeman's remarksbut no finding is made that such was said.Nor does the undersigned credit Sampson'svague testimony that at about the same time Foreman Manning gave him EPA applicationcards and membership buttons.Similarly rejected is the testimony of the Board witnessEdward Saunders to the effect that on July 9, 1944, he saw employee Robert Stapp dumpa paper bag of EPA buttons on Manning's desk. The testimony of Manning and Stapp tothe contrary is persuasive.27The name of Thomas was added by amendment at the conclusion of the Board's case.41Rogers also instructed the paymaster to prepare Cook's bonus check. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION415testimony that Rogers denied.The undersigned credits Cook's testimony andfinds that the interview with Rogers took place substantially as testified to byCook.On May 4, 1945, Nixon caught Cook off his job, engaged in conversation withJames Carrington.When Cook was questioned he told Nixon that Jim Dunlowhis riveter had stated he would drive no more rivets that morning. Nixon andCook then went to the barge where Dunlow, in the presence of Nixon, deniedmaking the remarks attributed to him by Cook. Cook then stated that TommyNewburn, another employee, had reported these remarks of Dunlow to him.But Newburn when questioned likewise denied bearing Dunlow make aiAT suchremarks.Thereupon, Nixon warned Cook to either "stay on the job and work"or get is time 2'At or about this same time, Cook's position as a union leader in the yard wascalled forcibly to the respondent's attention.At a union meeting on May 4,1945, Cook had been elected chairman of a grievance committee to consult withrespondent concerning show-up pay for employees not previously notified thatwork was not available. On May 9, 1945, Cook was sent home with a group of em-ployees for lack of work.Cook thereupon went to the office of William R.Copeland, assistant personnel director, for the'Brambleton yard and explainedthat he wanted an interview for the Union's committee to discuss the matter.Copeland referred Cook to Jakeman. Cook explained to Jakeman that he wantedio discuss the grievance of the employees over show-up pa\ 30 According to hisuncontradicted and credible testimony, which the undersigned credits, the follow-ing then occurred:.Mr Jakenian asked "Now, what is this, a committee of workers?"I said "Yes, it is a committee of workers that work here in the yard whereI am chairman of the committee"He said, "Is this a union committee?"I says, "I wouldn't say it was, but I think it was elected on the floor; itwould be a union committee."So Mr. Jakenian says, "Well, I am not going to meet with no committee, Iwill only handle individual grievances," and I said to Mr. Jakeman, "Well, Ihave an individual grievance, I am being sent home this morning withoutshowup pay," and he says "How many other people have been sent home?"I says, "There are ten sent home," and he said if he knew that there waswork in the yard-that lie knew there was work in the yard and that noone would be sent homeThe respondent in its answer asserts that Cook was discharged for cause.His separation report gave the following as the reason for his discharge: "Con-tinuous complaining from leading men relative to your work, leaving the job andbeing very undependable."The incident of-May 4, involving the riveter Dunlowhas already been mentioned. The other, referred to by Nixon in support of hisbroadside testimony that he had received "an awful lot of complaints" aboutCook, occurred on May 11,.1945On that day, according to Nixon, assistantforeman Gray informed him that Alexander, Cook's leadman, had complainedthat Cook had been off his job some 2 hours and that later in the day Alexanderhad discovered Cook "playing with other employees in the yard." Nixon did riotinvestigate the matter, relying on the reports of Gray and Alexander. NeitherAlexander nor Gray were called as witnesses to corroborate Nixon. The under-6seCook and Nixon were the only witnesses to testify about this incident.The aboveaccount is based largely on Nixon's testimony which on the whole was the clearer exposi-tion of the incident.30The Union Naas the certified representative for more than 6 montlrs at this time. 416DECISIONS OF 'NATIONALLABOR RELATIONS BOARDsigned does not credit,Nixon's testimon} that Cook was "playing in the yardand is unable to accept the testimony that he was away from his assigned task,for as great a period as 2 hours In any event, Nixon told Alexander to permitCook to finish out the day and to have him report to Nixon the next morning.In the morning, Cook started work and was then sent to NixonNixon toldCook: "I have got to give you your time this morning." Cook asked what hehad now done and Nixon replied, "You will find out on your discharge." Cookcontinued to seek the reasons for his discharge and Nixon answered that hewas being paid to carry out his "orders."Nixon took Cook to the personneloffice where Copeland gave Cook his termination notice which cited the reasonsfor discharge quoted aboveThis was the first knowledge Cook had of the-alleged cause of his discharge.Cook told Copeland he was being "railroaded.for union activities."Nonetheless Cook had to sign the terminationnotice in order to be paid."`There can be no question concerning the respondent's knowledge of Cook'sunion membership, interest, and activitiesBut in seeking to determine whetherCook's discharge was-justified on the basis on which respondent put it, the ques-tion presents itself whether respondent took action against Cook which it didnot use against others who devoted as much it not more time to EPA activities.This record is replete with instances of employee, including supervisory, par-ticipation in EPA activities without the slightest interference from respondent.Galladay, Sampson, Tolson, and others had tree rein apparently, to come andgo as they pleased while they spent their employer's time in establishing"theEPA.Tolson and Sampson left their jobs to visit Pier S. with Nixon's tacit ifnot express understanding that the purpose was to solicitThe time lost in thisoperation caused Nixon little or no concern.As late as March 1945, Sherertzfreely sought to get all the welding leadmen to join EPA in the presence of theirforemanNone of these cited instances merited the respondent's slightestrebuke.But when Cook allegedly absented himself from his job on two ocea-+sions, Nixon who could countenance absences on the part of Sampson and Tolson,decided to have Cook discharged.Moreover, the circumstances surroundingCook's discharge, particularly Nixon's failure or. refusal to give the reasonstherefor, to Cook indicates to the undersigned that Nixon was not too sure ofthe grounds on which the discharge was based. The timing of the discharge,too, following as it did Cook's presentation of grievances and Jakenian's refusalto treat with Cook as a union representative is not without significance.Theundersigned is of the opinion that the respondent was not willing to treat withCook, an influential employee, and that it came finally to the conclusion to dis-charge him.It is the undersigned's considered judgment, that, although Cook's absencesmay have presented cause for discharge, the underll ing motive and real reasonfor discharge of Cook is found in his extensive union activities.The two inci-dents of allegedly reprehensible conduct cited by respondent in justification forthe discharge are not persuasive, considered in the light of failure to treat EPAadherents similarly for like absences and undependabilityThe undersigned finds that Cook was discharged because of his union inem-bership, more particularly his activities of long standumu in behalf' of the Union,his attempt to present grievances, and his influence among other employees, and31The findings in this paragraph are based on Cook's testimony which does not differfrom Nixon's except that the latter testified that lie told Cook initially that lie was beingdischarged because lie would not stay on the jobCopeland testified that lie prepared theseparation notice on the basis of information given him by Nixon that morning at thetime of the discharge. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION41-7that by thus discharging Cook, the respondent discriminated in regard to hishire and tenure of employment, and thereby discouraged membership in theUnion, and interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.Joseph E Pearce-The Board alleges the discriminatory discharge of Pearce for r the reasonthathe joinedor assisted the Union or engaged in concerted activities ; and "forthe additional reason that he gave testimony under the Act in a proceeding beforethe Board conductedIn the Matter of Norfolk ShipbuildingDrydock Corpo-2ation,Case No. 5-R-1627, at Norfolk, Va , on July 21, 1944."Pearce was employed by the respondent in January 1941, in the outside machineshop, Brambleton yard.He was discharged on July 27, 1944. During the termof his employment Pearce rose to first class machinist and at times -acted as"snapper."3:Peace was one of the first to become a member of the Union,joining onMay 6, 1944. Previous thereto, Pearce had been a member of theInternational Association of Machinists, but when he sought to solicit membersfor that organization he "found so many C. I 0." members that he "went aheadto organizing the C. I. 0."Pearce became an active solicitor for the UnionHe selected a few key em-ployees to help him and he made a complete list of, the employees, entering theirnaives in a bookPearce carried on some of his activity on company time. Inlate May or early June 1944, Stang, a leadman, cautioned Pearce: "Watch yourstep.Iwas in the office yesterday, and they asked me ifIhad seenJ on passing out any cards of anykind." 'On June 4, 1944, Foreman Manning called a meeting of the outside machineshop employees attended by the entire day shift.He asked the employees to turnin their insurance policies to be exchanged for a new policy ; spoke about un-satisfactory conditions in the wash rooms, and stated that an effort would bemade to corrdct these conditions.Then according to Pearce's testimony, whichthe undersigned credits, Manning said :There are some union activities going on here, we know who is responsiblefor that, he can be handled, he will be handled, we will bide our time. Thereis a man goingaround with a book telling you how many names he has onit,he is a damnliar and that gate is wide open for anybody that works inthis shop that isn't satisfied with the way things are going on here . . .And a damn overtime hog, lie will have to hobo away from here'After this meeting, Pearce did no further snapping except possibly for a day ortwoLikewise after this meeting he worked only 45 minutes overtime, whereasbefore he had received his regular share of overtime assignments.Upon thisoccasion, Pearce had been told to work overtime and Leadman Sonni instructedhim to be prepared to work all night. Later, Sonni informed Pearce that Man-42The term"snapper"or "snapping"isused to denote the status of acting leadmanwithout, however, the pay for that classification.An employee may be used as a"snapper" for a single job,reverting on completion of the job to his other classification.93This latter finding is based upon Pearce's uncontradicted testimony.t'Manning admitted that at the meeting he spoke about insurance policies,wash basinsand lockersHe denied making any statements about union activities or any,referencedirect or implied about Pearce.Pearce's account is corroborated by Woolvin,a crediblewitness, who testified that Manning"also brought up that there was a certain fellow inthere going around taking names and drawing a list for the C. I.0 , and he had names inthe book,and that man,they didn't need such as that in the yard, and he would be runout the damn gate." 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDping would not permit him to use Pearce and the work was assigned to anotheremployee.Pearce testified on behalf of the Union at the representation hearing con-ducted by the Board on July 21, 1944. Superintendent Gearhart was presentat the hearing and Manning gave Pearce permission to attend. The eventsculminating in his discharge followed quickly thereafter.On Monday, July24, 1944, Pearce telephoned Manning and asked for the day oft because of the illnessof one of his children.Permission was granted.About noon Pearce went tothe shop and told Manning that lie had b^en elected to attend a C. I. O. meetingin Lynchburg, Va., and asked permission to be absent on Tuesday and Wednes-day, the 25th and 26th of July. According to Pearce's further testimony,Manning told him, he could not grant him the time off but that Gearhart, superin-tendent of the yard would have to approve this request.Pearce then sought without success to see Gearhart during the afternoon.Finally at about 8 o'clock that evening he telephoned Gearhart at the latter'shome and told Gearhart of his request to ManningGearhart replied thatManning was in full charge of his shop, but according to Pearce, that Gearhartsaw no reason why Manning could 'not let him goPearce admitted that neitherManning nor Gearhart gave him permission to be absentManning's testimony is not essentially different except in one particularHedenied that Pearce stated that he wanted to attend a C. I. 0 meeting.36 Otherthan that, he testified that Pearce asked to be released for two or three daysto visit Lynchburg; that he could not grant permission; that Pearce thenstated he would go anyway in which event Manning told him to see Gearhart.The undersigned was more favorably impressed with Pearce than with Manningas a trustworthy witness, and finds that Pearce told Manning that he wantedto attend a "C. I. 0." meeting.Gearhart testified that Pearce requested leavewithout stating the purpose for the request and he was told to take the matterup with his foreman 36 Pearce replied that Manning had already denied hisrequest and had referred him to GearhartGearhart stated that in any eventManning would have to approve the matter.Pearce left'that night for Lynchburg, returning on Thursday morning, July27,1944. 'When he repot ted to the plant, Manning told him that he was through,the respondent having taken the position that Pearce had quit his job voluntarily.This Pearce vehemently denied, asserting rather that he was "being laid offfor C. I. O. activities."Moreover, Pearce explained to Manning the efforts hehad- made to obtain Gearhart's permission to go to Lynchburg.. Pearce wasgiven a discharge report to sign on which the reason for termination was "quitvoluntarily" and stating that he was hot eligible for rehire.Pearce refusedto sign this report.Thus, the question is presented whether Pearce was discharged because heabsented himself for two days without the respondent's express approval, orbecause of his extensive union activities. In deciding this question,considera-tion must.be given to respondent's justification for the discharge and its methodof dealing with absentee cases.He likewise denied anyknowledgeof Pearce'sunion activitiesThisis incredible inview of Pearce's extensive union interests and his appearance in behalf of the Union atthe representation hearing of which Manning was aware.36 Pearcetestifiedthat he toldGearhartof his conversation with Manning.It seemsmost unlikelythat therein he did notat least mentiona trip to Lynchburg,even assuminghe did not mention a union meeting. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION419In a statement filed with the Board's Regional Office on May 29, 1945, andintroduced in evidence as a Board exhibit, respondent wrote respecting Pearce:Voluntarily left his employment at a time when he was much needed andagainst the warning of his foreman not to leave.He was not satisfactoryin his work as a first-class mechanic, although he was finally given a chance.it this classification, and was then laid off.As to the asserted defense that Pearce's work was unsatisfactory, this does notmerit extensive consideration, in the opinion of the undersigned.There is noevidence that prior to his discharge, he was ever warned or disciplined becauseof poor or inferior work.He was rated a first-class machinist and at times actedas snapper.Wdolvin who had worked under Pearce stated his work "was verygood, satisfactory**xa first-class machinist" and that he worked wellwith his men.Manning, who should have known, was not familiar with Pearce'swork and no one else testified about it. This reason was not assigned as groundsfor the discharge on July 27, and hence the undersigned can find no support inthis record that prior to that -date Pearce's work warranted discharge for thatreaso_l.A consideration of the other reason that Pearce "quit voluntarily" leads theundersigned to the same conclusion.Gearhart, when questioned concerning therespondent's policy with respect to absenteeism without leave, gave testimonyso confusing as to be worthless, in trying to decide what that policy was, unlessitwas a special determination as each case arose. For example, he first testified :By Mr Gorni3riic :Q Now, there are instances where men- have been away on, say, AWOL,away from the plant without leave?A. A good many._Q. Now, those men when they return, if it is their first infraction theyare not terminated or dismissed, are they?A. It would depend on the circumstances.Q That is right, and the company has some sort of a fixed policy withreference to AWOL?A No, sir.Q. Isn't there some sort of policy as to the number of days that a personhas to be AWOL?A During the war a man was dropped if he was out so many days.Q.Well, how many days was that?A. I believe it was seven; I am not positive.On further questioning Gearhart said "circumstances would govern" the re-spondent's action respecting an employee who having finished work on a Mon-day, absented himself Tuesday and Wednesday, and reported in to work onThursday.He then testified that an employee who left after being refused per-mission would be discharged.Along the same line Manning testified that allemployee absent without leave over four days "had to go to the employmentboard and be reinstated." In case of an absence of three days if there was"sufficient reason to justify it, he would be put back to work."It is true that Pearce left for Lynchburg without respondent's permission.Yet the respondent's policy or lack of policy in handling cases of this sort isapparent from the testimony quoted above and from the reason, "quit voluntarily,"ascribed to Pearce on the discharge slip.Pearce had indicated no desire to relin-quish his employment. In fact he sought to continue it by returning, ready forwork.Manning's abhorrence of the Union is clear from a consideration of his712344-47-vol. 70-28 420DECISIONSOF NATIONALLABOR RELATIONS BOARDrequest to Woolvin to engage in surveillance of a union meeting as found above,,and of Pearce in particular from a consideration of his remarks made at his shopmeeting, and of Clemons' uncontradicted testimony that Manning sought fromhim information about Pearce's union activitiesMoreover, Stang, a leadman,had warned Pearce to watch his step. The undersigned is of the opinion thatPearce's absence presented Manning with the opportunity he had been seeking-to rid his department of an active union adherent.Utilizing this opportunity hesought to justify his determination to discharge Pearce by calling it a volun-tary quitting.The respondent's lack of policy respecting absences left Manningfree to reach any determination in Pearce's case.The undersigned concludes.and finds on the basis of the above facts and the entire record in this case thatPearce was discharged by reason of his union membership and activity in viola-tion of Section 8 (3) of the Act.Alleged violation of Section 8 (4) of the ActGearhart was present in Chambers at the representation-hearing on July 21,1944, in which Pearce testified.His discharge followed six days later.This factmay have entered into the respondent's calculations when it decided to dischargePearce.But it pinned his separation on his unexcused absence. The Boardmade no attempt to prove that Pearce's discharge followed by reason of the factthat he testified at the hearing but cited the instance rather in support of Pearce'stotal union activity,Thus, there is no persuasive showing that, absent his tripto Lynchburg under the circumstances related above, the respondent wouldhave come to the same conclusion and taken the same action because Pearce hadgiven testimony under the Act.The undersigned concludes and finds that therespondent did not discharge Pearce because he gave testimony under the Act anditwill be recommended hereafter that this allegation of the complaint be dis-missed.3.Kenneth R. HaynesThe complaint alleged that respondent discharged Haynes on March 30, 1945,and thereafter refused to reinstate him "because he had objected to and protestedagainst the unlawful acts of Respondent," more particularly its alleged anti-union conduct and its domination and interference with the formation of EPAand because Haynes "refused to cooperate with or withheld full cooperation Inthe Respondent's scheme of offering assistance and support to the Association[the EPA]."Haynes was employed by the respondent as a welder in the Brambleton yardin April 1942 and quit in January 1943. In April 1943, he was rehired at theBerkley yard and some six or nine months later he was promoted to leadnianHe was terminated on January 15, 1945, at which time he was leadman andin charge of the night shift.Haynes was rehired a week later on January 23,1945, but returned to work as leadman on the day shift.", His employment wasfinally terminated on March 30, 1945. ° The following reasons for the dischargewere contained on Haynes' termination notice: "Work unsatisfactory, was ac-complishing about one-sixth of the work that should have been done accordingto the management, said that the soldiers that are fighting on the other sideare'damn suckersThe Board's theory respecting Haynes' discharge is that Haynes refused toaccede to or condone the respondent's ailti-union conduct and in addition re-- 37 This was after lie had consulted Jakeman and was told that a mistake' had been madeand that lie would be reinstated.38 In the statement filed with the Board'sRegional Director,May 29, 1945, the respond-ent stated Haynes was "dischargedon March 30,1945, especially for unsatisfactory Mork,and his lack of cooperation with other men in the shop " NORFOLK SHIPBUILDING Sc DRYDOCK CORPORATION421fused to cooperate or support it in its efforts to establish EPA.There is noevidencethat at any time duringthe summerand fall of 1944,Haynes refusedor even suggested his unwillingnessto cooperate in the formation of EPA. Noris there anyevidence that at any time during this period, Haynes by word orconduct raised the slightest opposition to any of the respondent's other actswhich indicated its opposition to the Union.The first indication, however, of a positive change in Haynes' loyalty to EPAcame in March 1945. Up to that time lie had joined neither EPA nor the Union.On or about March 15, 1945, Haynes had a dispute with employeeZoby, becauseof his solicitation of a group of men working under Haynes to join EPA. Asheretofore related in Section III A (5), Smith, the EPA president, then toldHaynes that this was permissible activity. About the same time, Haynes refusedto join EPA under the following circumstances: One morning in Galladay'soffice, Sherertz passed out application cards to all the employees then present,includingtimekeepersand leadmen. Sherertz told Leadlnan Webb that he wouldhave to sign a card or find himself "out of a job." Sherertz asked Haynes ifhe wanted a card and he replied that he "didn't want to belong to anyunion."Shortly after these two incidents, but before Haynes' discharge, the EPA pub-lished and distributed a leaflet wherein appeared this paragraph:Workers, do not be fooled by lies and propaganda put out by such peopleas "Cook" "Haynes" and "others" who do not know what theyare talkingabout nor the law s that they have become involved in. No doubt they arenot smart enough to realize what they are mixed up in.There is no-evidence of the so-called "lies and propaganda put out by * * *Haynes," except as might be, interred from the above two incidents involvingZoby, Smith, and Sherertz.Haynes' discharge followed shortly thereafteron March 30.He came to work that morning and about 10 o'clock, ForemanPickard '0 told him that his work was unsatisfactory and that he would haveto discharge him.The respondent sought to justify the discharge of Haynes because of unsatis-factory work.Both Haynes and Webb denied that when Haynes signed thetermination slip quoted above it contained the concluding reference to soldiersas "danan suckers."Webb testified that when he saw and read the slip it wasonly to the effect that Haynes' work was unsatisfactory.40Hoffman, assistantpersonnel director yf Berkley, insisted that the language was on the slip whentendered Haynes, and Haynes admitted that he (lid remark to Pickard that"I lie guys that was going into the Army was stickers" Pickard placed thetime of this continent as about March 1, 1945.More important, however, in trying to evaluate the respondent's reasons forHaynes' discharge is the testimony of PickardHe testified that Haynes loafed,drank a lot," came to work unfit for his duties, and that lie was put on the dayshift because lie could not be trusted to work alone on the night shift.Pickard'stestimony is, in the undersigned's opinion, greatly exaggerated and not convincingPickard did not come to the Berkley yard until January 1945His knowledgeofHaynes' skill must therefore have been based on Haynes' employment atlirambleton from April 1942 to January 1943, when Haynes was rated no higherthan second class welderItwas during this period that lie observed Haynes"loaf" and again in 1944 when Pickard observed Hanes' work on the AE-12 atPickard had succeeded Galladay asforeman of the welding shop.40Webb isthe employee who tore up the EPA card and threw it in a trash can and wasmade to pick it up by his foreman Pickard.11Haynes denied that he ever drank on the job 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Berkley yard.Yet, despite this, he was willing to rehire Haynes on January23, 1945Pickard also testified that Haynes did not get along well with his men.There is no evidence that he was a greater problem than other leadmen in thisrespect.Lawrence investigated Haynes' productive capacity and testified that in hisopinion Haynes took too much time to complete a specific task, using more rivetsthan required to satisfactorily complete the job.Lawrence spoke to Pickardabout this and Haynes was warned about the quality of his workHaynes didnot deny that Lawrence had referred to lowered production of his crewThe undersigned is not convinced that Haynes was as inefficient as was soughtto be established by Pickard's test-mony.There is no evidence that Haynesdrank on the job or due to the after effects of alcohol was so unfit' for work thathe was disciplined or sent home.Haynes testified that lie was regular-in hisattendance at work and never absent except with permission.There is no evi-dence that during the entire tenure of his service as leadinan on the night shifthis work was such as to merit discipline or even warning for alleged deficiencies.In fact when Haynes was rehired on January 23, 1945, after his lay-off Jakernanadmitted that a mistake had been made, that he wanted Pickard to rehire him,and referred to a good report on Haynes received from Welding Engineering, hisinterim employer 42More important in analyzing the true reasons for Haynes' dismissal is the factthat all of his alleged deficiencies piled up subsequent to fns atte.npt to 'top EPAsolicitation and his refusal to become,a member of the organizationIn thisconnection the statement of Sherertz to Leadman Webb, in the presence of Haynesand Foreman Pickard, is especially significant.Sherertz told Webb, "You willeither have to sign this card or you will find yourself out of a job."Webb wasdischarged on or about March 30, 1945. The EPA bulletin referred to above,published after Haynes' altercation with Zoby and Smith and about a week beforehis discharge, foreshadowed impending disaster for HaynesThe undersigned is of the opinion that when Haynes, an otherwise satisfactoryworkman, publicly indicated his lack of interest in EPA, exhibited an intent tostop its solicitation, capped by his refusal to join the organization, the respondentthen decided to terminate his.services by discharge.The reasons advanced tojustify the discharge, as indicated above, are to the undersigned generally uncon-vincing.This, plus the threat of discharge for refusal to join EI'A, leads in theundersigned's opinion to the reasonable inference that Haynes was 'in fact dis-charged because lie sought to interfere with EPA solicitation and-refused tohecome a member of that organization.The discriminatory discharge of a supervisory employee for failure or refusalto aid his employer by joining and assisting an organization set up by theemployer to defeat,the employees' rights to self-organization, itself discouragesunion membershipamong the employees. It is clear and dramatic proof thatthose who hinder or attempt to thwart the existence of the respondent's favoredorganizationdo so at great risk to their economic livelihood , It is an indirectbut nonetheless forceful presentation of the respondent's wish-join the Unionat your peril; obstruct or hinder the EPA at similar peril,-but join the EPA.Under these circumstances the undersigned finds that by discharging Haynes,on March 30, 1945, the respondent discriminated in regard to his hire and tenureof employment, and has interfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed them in Section 7 of the Act."42However, Pickard sought to explain his rehiring of Haynes on that date because Haynescame to him "with a, sad story"43 SeeMatter of Reliance Manufacturing Company,60 N. L R. B. 94G,andMatter ofVaal Manufacturing Company,61 N. L. R. B. 181. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION4234.Jesse T. BowdenBowdenwas discharged October 4, 1944, from the welding department, Berkleyyard.A lad of 18, at the time of the hearing, he was first employed by therespondent in June1943.He worked for about 9 months and was fired forsleepingon the job.Six or sevenmonths later he was rehired and was againfired, thistime forgamblingin the yard.He was againhired for the third time,and it wasthislatter employment which terminated in the discharge, hereincomplained of.The respondent's justification for this discharge was gambling.Bowden joined the Union in May 1944 and wore a union button while at work.According to Bowden's undenied testimony, Flinchum, a leadman, once told himin August1944, prior to the election, "that if the C. I. O. didn't come in there,that the ones that belonged to the C. I. O. had to leave." Bowden acknowledgedthatFlinchum may have been "joking."On the afternoon of October 3, 1944, Flinchum told Bowden and his fire watch,Eddie Reed, Jr., to wait for him in the mess hall.While there, Bowden pickedup a deck of cards and started to play double solitaire.He was observed bythe ChiefEngineer44of a boat then in the yard, who told a' Coast Guardsmanto report Bowden to the office. Bowden explained to the Engineer why he wasin the messhall,whereuponthe engineerinstructed another Coast Guardsmannot to "prefer charges" against Bowden.Bowden then went to lunch, reportedto Flinchum and finished out the working day.The next morning, Bowden went to the Union's hall to pick up some leafletswhich lie later distributed outside the plant gate.Voting in the run-off electionwas to take place that afternoon.While he was distributing leaflets, Jakemanand Hoffman, assistant personnel officer, stood about 15 feet away, within theyard.That afternoon, on reporting to work, one of the plant guards toldBowden to report to Jakernan. On doing so, Jakeman told Bowden, he was_hscharged for "gambling on the job."Bowden denied that he had been gamblingand refused to accepthis dismissalpay'but, after consultation with union officials,Bowden accepted his dismissal and a challenged ballot which he thereaftervoted.Eddie Reed, Bowden's fire watch, was likewise discharged at the sametime.Reed wore a union button and his father, also an employee, wore anorganizer's badge.46The facts found above are all based on 1-iowden's testimony,who was the only one to testify concerning the discharge.The respondent's penalty for loafing, first offense, is to impose as punishmenta 3-day lay-off, a second offense carries 6 days' lay-off and a third offense meritsdischargeThere is no published penalty for gamblingper se,but in Bowden'scase, he had been previously discharged for gambling.The question narrowsitself as to whether it may be concluded reasonably from all the facts thatBowden wasdiscriminatorily discharged because Jakeman stood near him whilehe was passing out leaflets on the morning of the election.There is no evidencethat Jakeman saw Bowden but this may be assumed. Likewise there is noevidence that the second Coast Guardsman countermanded the Chief Engineer'sreport ofgambling.Jakeman, however, placed the discharge squarely on thatissue indicating that the Chief Engineer's report did reach him.Moreover,Bowden's past record, making due allowance for his age, was not such as toinspire confidence, including as it did previous discharges for sleeping andgambling.Some 8 or 9 months,later, Bowden was, on application to Jakeman,"Not an employeeof the respondent.11The Board does not question the discharge of Eddie Reed, Jr. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDrehired at the same job classification as previously held, a position he filled 2weeks and then quit.Thus on the basis of all facts pertaining to Bowden's case and on the entirerecord herein, the undersigned is not convinced that the Board has made out aclear and convincing case of discriminatory discharge or that it may be inferredreasonably from the facts found above. It will be recommended therefore thatthis portion of the complaint be dismissed.5.Rolland T. Ikenberry 9aIkenberry was employed by the respondent on March 3,1943 at the Bramble-ton yard as a trainee welder. Three weeks later he was transferred to the Berkleywelding shop.At the time of his lay-off on August 3, 1944, he was rated a firstclass welder.Ikenberry joined the Union in May or June 1944; was an activemembership solicitor thereafter and wore his union buttonHe testified onbehalf of the Union in its representation hearing on July 21, 1944.On Thursday, August 3,1944, according to Ikenberry, he was at work in thehold of the AE-12 and came up into the engine room for a smoke.He lit acigarette and started to talk about the Unionto a co-workerwhen he was tappedon the shoulder by John L Roper, II,assistant superintendent of the yard-Roper asked for Ikenberry's badge'number and departed.That noon Ikenberrymentioned the incident to his foreman,Galladay who replied the "wrong mancaught you smoking." Shortly thereafter,Galladay came down to where Iken-berry was at work and told him he had orders to lay him off to Tuesday morning,a matter of 4y days. Ikenberry asked to be allowed to finish out the day butGalladay answered that his orders were to lay him off.Roper's version of the incident is as follows:He testified that he came upoixIkenberry smoking and in the center of a group of employees in the engine roomof the AE-12.According to Roper, Ikenberry was signing up the workers insome labor organization,which one he did not knowRoper spoke to Ikenberryand then reported him to Galladay for smoking and being off the job, and left it to.Galladay to fix the penalty.Galladay testified that Roper reported that Iken-berry"had set up shop," sitting on a box and using another for a desk, with arow of employees lined up single file in front of the box and that when Ropertapped Ikenberry on the shoulder lie told him"to get in the back of the line." -Galladay imposed the penalty after his conversation with Roper.WhVn askedwhy he imposed the lay-off, Galladay answered,"Well, I don't just recall."Whenasked again whether Roper's report of "soliciting"entered into a-determinationof the penalty,Galladay replied,That would be a factor that Mr. Roper mentioned this, and also mentionedthe fact that he resented organizing on company time.There was a strict rule;-gainst smoking on the AE-12, and according to Roperthe customary discipline for employees caught in situations similar to Iken-berry's was a 3- to 5-day penalty.Although Ikenberry denied soliciting in thefashion described by Galladay,for the reason, he testified,that all the employeesbelonged to the Union except the one lie was talking to he did feelthat a 3-day penalty was fair for smoking and being off the job. It was the extra day anda half which he refused to accept and by reason of which he asked for his"release."The narrow question then is whether Galladay's penalty was discriminatoryand how much weight can be attributed to his testimony that Roper's allegedreport of"soliciting"was a factor that entered into Galladay's fixation of46 Incorrectly spelled Inkenberry in the complaint. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION425,penalty.Roper stated he reported Ikenberry for smoking "and being away fromthe job."He could not recall reporting anything else to Galladay.Galladay, testifying in restrospect about his mental operations on a day 18months previous, is not convincing in this instance, particularly in view of hisother testimony that he treated all employees "impartially" and that he neverrecommended discharge of an employee because of union affiliation.Roper didnot discipline Ikenberry.He left the matter to GalladayAlthough Galladaywas at the time interested in espousing the cause of EPA, the undersigned isunable to conclude, other than on the basis of Galladay's efforts to reconstructhismental processes, that the added penalty was in fact imposed because ofIkenberry's union affiliation or activitiesItwill be recommended. hereafter that this portion of the complaint, per-taining to Ikenberry be dismissed.6.Harry C. Thomas 44Thomas was employed in July 1943, as a welder in the Berkley yard. At thetime of his termination in June 1944 he was a first class welder.Thomas joinedthe Union in May 1944, was active as an organizer, signing up about 280 mem-bers, according to his testimony and wore an organizer's button.He was presentas a union representative at a conference with management 98 at some time priorto his termination.Galladay testified that he saw Thomas solicit for the Unionwhile on the job.Thomas was absent due to illness for about a week in June 1944.His wifeattempted to report his absence to Galladay but was unable to reach him andleft a telephone message explaining the absence with the office of Lawrence,yard superintendent.After his illness Thomas returned and worked 2 days.On the third day after his return he found his,time card pulled and was toldby the timekeeper to report to Galladay. Galladay asked Thomas why he hadbeen absent and told him that lie would have to present a doctor's certificate tocontinue work.When Thomas explained that he had not been under doctor'scare and hence could not present such certificate, Galladay directed him to seeJakeman.Thomas reported the incident to JakemanHe testified as follows concerningthis conversation with Jakeman :By Mr.SEAWFLL:Q. Tell me just as well as you remember word for word just what Mr.Jakeman told you.A. He told me Mr. Galladay was my foreman.Q. Yes.A. And that Mr. Galladay would have to lay me off, it was between meand Mr. Galladay how he would do, and I went to l\ir. Galladay if it was allright with Mr. Galladay, he said what was right, if I could come back towork.Q. Now, as a matter of fact, Mr. Thomas, didn't Mr. Jakeman tell you to goback to Galladay and you would be put back to work?A. Yes, he did.Q.Well, after that didn't Mr. Jakeman ask you to remain and not to quitwork?A. No.He testified further that thereafter Galladay told him that he could do nothingfor him because Jakeman had issued orders for his release.The next day, ThomasThe complaintwas amended at the hearing to includethe name of Thomas.48This conference is not otherwise identified in the record. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresented Galladay with a statement of illness written by his wife but Galladayrefused to accept it and stated that lie would have to have a doctor's certificate.Jakeman testified as follows concerning Thomas' case:...Thomas came intomy office andtalked to me shortly before he quithis job:He had been absent for a few'days and on returning to work Mr.Galladay,so Thomas claimed, had requested a doctor's certificate from him.Thomas told me that he could not provide a certificate,that he had nodoctor, and said that his wife had called the plant in regard to his absence.I made an investigation of the case and ordered Thomas back to work andso instructed Galladay to put Thomas back to work.Thomas returned towork and worked every day from that time until'he voluntarily quit ten ortwelve days later.Galladay when asked if Thomas'"C. I. O. activities" played any part in histermination answered, "I would say that his affiliation was the controlling factorin his termination."Itwas because of this testimony of Galladay's that theBoard moved to'amend the complaint to include Thomas' name.The motion wasgranted to permit a careful review of all the testimony applicable to the allegeddiscrimination.Galladay's testimony is no more persuasive in this instance concerning hismental processes,than in the case of Ikenberry,particularly in view of his othertestimony,that he at no time sought to discharge people because of their unionaffiliation.Moreover,Thomas' testimony leaves uncertain the exact time he leftthe respondent's employ.There is no clear evidence that following the presenta-tion of the certificate signed by his wife and which Galladay refused to accept,he actually terminated his employment. Jakeman's testimony is that Thomascontinued to work thereafter for 10 or 12 days and then quit, voluntarily.Theissue is not clear and in the absence of more compelling proof to sustain theBoard's position,the undersigned is unable to find that Thomas was discrimina-torily discharged by reason of his union membership.It will be recommended,therefore,that the complaint respecting the allegedlydiscriminatory discharge of Thomas be dismissed.C. The October 1944 lay-off-Berkley YardThe complaint alleges that on or about October 13, 1944, the respondentselectedfor lay-off from its welding shop, Berkley Yard, the employeesnamed below 40 andthereafter refused to reinstate them for the reason that each of them joined drassistedthe Union or engaged in concerted activities.The respondent in its answer denied the discriminatory selection of the menfor lay-off and asserted that it was "by reason of the necessity for reducingthe force." In the- statement filed with the Regional Director on May 29, 1945,and before referred to, counsel for respondent wrote that lay-off was normalunder the circumstances due to completion of work on the AE-12; that the lay-off totaled 102 in nine departments ; and that themen,were selected for' lay-offby their foremen on the basis of seniority, skill, and ability and that some of,the men were rehired.The conversion of the ammunition escort, AE-12, was completed October 10,1944.About 2 weeks before completion, Superintendent Lawrence called a meet-ing of allsupervisory employees of the Berkley yard.He told them of thecurrent rumor that there would be no work on completion of the AE-12. In99Charles L. Blancher, H. E. Finch, Mark T. Gardner,William Flaugher,E. C. Oliver,G. C. Pickard,William Smith,M. N. Laden, C. L. Haynes,Charles King,R. S Starcher,H. L. Currier,and E H. Ramey. The names of Smith, Haynes and King were struck fromthe complaint on the second day of the hearing. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION427order to allay continued unrest, Lawrence described a survey that he had madeof the possibilities of continued employment.He stated that based upon hisunderstanding of future operations there would be a lay-off but that "thefellows who were up, on their production would not have anything to worryabout, and that the fellows who'did not produce would, of course, be the firstmen to go." The lay-offs followed thereafter over a period of about 2 weeks and/vas general throughout the yard. In all 102 men were cut from the working:force.Lawrence's account of his remarks is corroborated by Galladay, who testi-fied that Lawrence stated continued employment depended on individual abilityand that the respondent "was expecting more work."In preparing for a lay-off, the respondent's policy was to follow the recommenda-tions of its foremen, who relied on their knowledge of individuals, their records,'and advice of leadmen. Prior to this lay-off, Galladhy's recommendations had_usually been followed. In preparation for' the October lay-off, Galladay wasasked by Jakeman_to submit his recommendations.There was introduced inevidence a written list of 26 names, in Galladay's handwriting.He testifiedthat he handed a copy of this list to Jakeman. Galladay's list was based on theefficiency and ability of the individual after consultation with leadmen andreference to work records.Leadman Webb was one of those consulted byGalladay in making up his suggestions.Jakeman admitted that he asked Galladay to prepare a slate of suggestednames but he denied that Galladay had ever presented him a copy of the listintroduced in evidence.He testified, on the contrary, that Galladay came to hisoffice and personally discussed with him the names to be approved.Accordingto Jakeman, he wrote down the names of those Galladay wanted to lay off andboth men agreed on an exact list which was the one followed in the lay-off.Hetestified further that when Galladay left his office full agreement had beenreached on the persons to be laid off, in which the union affiliation of the indi-viduals played no part, and that this was the list actually followed in the lay-off.Of the 10 welders herein complained of, none appear on Galladay's listintroduced in evidence.The undersigned finds on the basis of all the evidence-pertaining to this lay-off, particularly that of Galladay, corroborated by Pickard,Currier, and Ramey as hereinafter related, that Galladay did submit a list, ashe testified, to Jakeman.Attention is now directed to the individual records of the laid off weldersin view of the finding made above that Lawrence told supervisors that "fellowswho did not produce" would be the first laid off and the fact that Galladay'srecommendations were based upon efficiency and ability.Charles L. Blancher 60was a leadman who at Galladay's request helped topromote the EPA. GalLiday rated him a good supervisor with at least 2 years"experienceGalladay did not recommend his lay-off.He sought reinstatementafter the lay-off and was refused" Blancher was identified as a member of theUnion and a steady worker by Leadman Webb.H. E. Finchwas an electric welder,62 better than average in efficiency and amember of the Union. Leadman Haynes told Galladay that Finch was a unionmember and that it would be a "good idea" to lay him off because "his attend-ance record was bad."Mark T. Gardnerwas hired May 8, 1944At the time of the lay-off he wasrated a first class welder.Although the respondent sought to show that Gardner60Blancher did not testify.51Hoffman,assistant personnel manager, testified that Blancher was drunk on thisoccasionPickard, who accompanied Blancher, testified that neither he nor Blancher wasdrunk on this occasion.The undersigned credits Pickard's testimony.52He did not testify. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been reprimanded "for being away from" his job there is no evidence tothat effect and his own undenied testimony that he was complimented by Galla-day and leadmen on his work, is credited. Leadman Haynes described Gardneras a "good welder." Gardner joined the Union in June 1944, and was extremelyactive in its behalfHaynes informed Galladay that Gardner was a memberof the Union. It was Gardner, it may be recalled, who in July protested inperson to President Rogers concerning EPA activity.was employed in April 1944 and at the time of the lay-offwas a first class welderwelders in the shop.Although a union member— Flaugher was asked by Galla-day to oppose the Union. - Flaugher was irregular in attendance at work beingabsent about 40 days between July 7 and September 30, 1944.However, this waswith Galladay's permission, and he had never been reprimanded by any super-visor for his absences.E. C. Oliverdid not testify and there'is no record of his employment historyGalladay and Webb identified Oliver as a good workmanLeadnian Haynestestified that he was an expert pipe welder. In July or August 1944, Haynestold Galladay that Oliver was a member of the Union.G C. Packardwas employed on May 3, 1944, and was a first class welder atthe time of his lay-offHe was once caught smoking on the AE-12 by Lawrence.No disciplinary action followed.There is no record of complaints about hiswork and Galladay and Webb rated him it good workman. Pickard joined theUnion in June 1944. About August 1, when his leadman, Webb, asked him tojoin EPA, Pickard disclosed his existing membership in the Union.Galladayalso asked Pickard if he was ii union member and Pickard acknowledged thisto be the fact.About 3 weeks after his lay-off, Pickard met Galladay, who toldhim that he regretted the lay-off, because he was a good man and his name hadnot been submitted.M. N. Ladendid not testify and there is no evidence of his employment historyGalladay identified him as a member of the Union.He worked under Hayneson the night shift and Haynes testified generally that the men laid off in hisdepartment were, in his opinion, the better menR. S. Starcherwas not called as a witnessApparently Starchier was onvacation at the time of the lay-off and on his return was notified of his dismissalHaynes, who was Srarelier's supervisor, described him as a "first class welder"and testified that he informed Galladay of 'his membership in the Union.Starcher was "always kidding" Haynes about joining the Union, and Webbdescribe(] him as an "active member."H. L. Curriercommenced employment in February 1944 as a first class welder.Thereafter lie was promoted to leadman, which grade he held at the time of lay-off.Currier joined the Union in May or June 1944 and his presence at a unionmeeting was reported to Manning by Woolvin at about this time. It was Currierwho in July 1944, interrupted Tolson's efforts to solicit members of his crew.Reference has been made to this incident and to the fact that Currier 'askedPresident Rogers if this conduct was to be tolerated, receiving no response fromRogers in reply to his inquiry. Just before the first Board election on August25, 1944, Galladay called Currier to his office and directed hint to survey all ofthe men in his crew indicating whether they were members of the Union or EPA.Currier told Galladay this was, none of Currier's business and if Galladay wantedthe information lie would have to get it himself.On Monday, October 16, following the lay-off, Currier conversed with Jakemanand asked the reason for his lay-off. Jakeman replied that the names had beensubmitted through shop channels, a mistake-had been made in his case, and thatLawrence would be consulted about his lay-off.He was rehired a week later. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION429In it later conversation with Galladay, Currier was told that his name had notbeen onthe list of recommended lay-offsE.H. Rameywas hired in May 1944. His discharge report stated that hewas discharged for "Lack of Work " Ramey was a first class welder and wasnever criticized for poor work or reprimanded for violation of a rule.Webbcharacterized Ramey as "first class and a good man."Ramey joined the UnioninMay or June 1944 and wore his union button. Tolson asked Rainey to jointhe EPA but was told' that Rainey would remain a union member. On the dayof the lay-off, Mrs. Dixon, the timekeeper, told Ramey that his name was noton the lay-off list submitted to the personnel office.Some weeks after the lay-off,Ramey was told by Leadi nan F linchum that work was available and welderswere needed.Ramey applied to Hoffman for reinstatement but was refusedemployment.There is no other evidence concerning the work records of the welders, otherthan as indicated above.The respondent called no witnesses to testify concern-ing the production records of the welders nor were their personnel jackets intro-duced in evidence. It might be assumed that a lay-off occasioned by lack ofwork would, in accordance with the respondent's policy, be based upon seniority,efficiency, and ability.There is no evidence, other than a bald assertion to thateffect, that such policy was followed, and in the case of the night shift Haynestestified that it was not followedOf the 10 welders now being considered,Currier and Blancher were leadmen and the rest first class welders It issignificant that on Galladay's list, a copy of which is in evidence, there are 26names, including 6 first-class welders, 10 second-class welders, 2 third-classwelders, 7 welder's helpers and a trainee helper.Thus if the lay-off were basedon merit, Galladay's list, again in the absence of countervailingreasons, seemsthe nearest approach to a merit lay-off, containing as it does men and womenseemingly less well qualified than the first-class welders and leadmen actuallylaid off. Fourteen on this list were women, second-class welders or lower. Ac-cording to Galladay, only one or two named on his list were laid off.Documentary evidence of the respondent shows a decline in employment follow-ing completion of the AE-12For example, these figures give a total of 127employees in the Berkley welding shop, on September 30, 1944, Ind 85 on October7, 1945.'The year 1944 closed with 55 welders as compared to 75 on October 7.Similaaly, the trend was downward in 1945 until June when it rose, droppingthereafter iii August, and the year 1945 finishing with 24 welders and a total ofonly 27 employees in the entire shop. Lawrence, Jakeman, and Galladay alltestified that following completion of AE-12, work fell off substantially.Cuiriercould not recall any new welders being hired thereafter.Thus these figuresand this testimony, generally, support respondent's condition of an economiclay-off.In support of the Board's theory of a selective lay-off of the 10 welders thereis other testimony which warrants close scrutiny.Galladay testified that some-time prior to the first election in August 1944, Jakeman asked him to submitas list of the welding shop employees identifying each as to Union or EPA mem-bership.In accordance with the request, Galladay asked his leadmen to aster=twin the information.There is a good deal of corroborative and undenied tes-timony that this was done by leadmen such as Blancher, Webb, and Haynes.Currier, it will be recalled, refused to do this for Galladay.Galladay testifiedfurther that with the informationsuppliedto him he prepared a master list61The records show a decline of 27 welders in the welding shop between September 30and October 14, 1944Galladay's list contained 26 names. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich was presented to Jakeman.He then described in some detail how Jakemanentered this information in an employee"ledger," noting after each employee'sname by appropriate mark, his union affiliation.Of about 125 employees inthe welding shop, 35 to 40 were identified as members of the Union.In addition,Galladay testified that he believed it his duty to know, and in fact did know,the union affiliation of each of his employees.With respect to this testimony,Jakeman denied ever asking for this informa-tion; that lie ever discussed it with Galladay; or that lie entered it in a "ledger."Of Galladay's inclination for this sort of activity there is no doubt in the under-signed's opinion.He was an indefatigable seeker of union information as wellas active protagonist for the EPA cause.Leadmen followed his leadership inthese efforts.In view of the respondent's open and unequivocal support ofEPA, there is strong support for the likelihood that Galladay did submit sucha list.Finally,the undersigned was more favorably impressed with Galladayas a witness than with Jakeman's testimony on this point,and believes andfinds that Galladay did in fact submit a list identifying members of the Unionto Jakeman.As to the method used in determining those who would be laid off,there isstrong support for the:Board's position that it was discriminatory.The respond-ent failed to produce any documentary proof that it did in fact follow a policyof seniority,efficiency,and ability and there is no evidence to support its con-tention that the men laid off were the least productive.It is clear that the 10welders were good workers classified as leadmen or first-class mechanics.Gal-laday's October list followed the respondent's asserted policy in determininglay-offs, for it included second and third class welders as well as a trainee.But, as far as this record discloses,only-one or two of these workers werelaid off.`Itwas found above that Galladay submitted his information about the 35to 40 adherents of the Union in August 1944. Of the 10 welders herein considered,Galladay identified with certainty seven as being on his August list-Gardner,Flaugher, Oliver, Pickard, Laden; Starcher, and Ramey.Thus the undersignedis convinced that as to these 7, Jakeman had positive knowledge of their interestin the Union.Between August and October*13, 1944, when the lay-off occurred,there is no clear showing that Jakeman acquired knowledge of the union affiliationof Currier, Blancher, and Finch.In determining lay-offs, it was the respondent's policy to follow the recom-mendations of its foremen who in turn relied in part upon advice of leadmen.For this reason Galladay had submitted his October lay-off recommendations.But, as found above, this latter list,based on efficiency and ability,was notused.Nor was it shownthat Jakemanacquired any knowledge of the qualifica-tions of the welders in any other fashion.Thus, on the basis of knowledge of union membership or interest,coupledwith a demonstrated anti-union attitude and hostility together with the respond-ent's failure in whole or in part to substantiate its position that, in the lay-off,it followed a policy based on seniority and efficiency, there exists the settingfor discrimination in selecting employees for lay off.Further, there is thefact, found above, that Galladay's October lay-off list, which followed therespondent's policy, was not used in determining which employees were to belaid off.For these reasons, therefore,knowledge of union membership,hostilityto the Union, respondent's failure to substantiate its claimed lay-off policy, andfailure to use Galladay'sOctober lay-off list, the undersigned concludes andfinds that the 7 welders named above, i. e., Gardner,Flaugher,Oliver, Pickard,Laden, Starcher,and Ramey were in fact discriminatorily selected for lay-offby reason of their membership or interest in the Union. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION431The undersigned finds that by the lay-off of Gardner, Flaugher, Oliver, Pickard,Laden, Starcher, and Rainey, on October 13, 1944, the respondent discriminatedin regard to their hire and tenure of employment, and has interfered with, re-strained, and coerced its employees in the exercise of their rights guaranteedthem in Section7 of the Act.Itwill be recommended hereafter, that those allegations of the complaintalleging a discriminatory lay-off and a discriminatory refusal to reinstate Currier,1-Blancher, and Finch, be dismissed.D The strike of October 15, 19451.The strikeThe complaintallegesthat on or about October 15, 1945, a groupof pushers andlaborers employed in the labor department, Brambleton yard, ceased work con-certedly and went on strike ; that on the same day the respondentdischarged thepushers and thereafter refused to reinstate said employees; that on or aboutOctober 15, the respondent offered conditionally to reinstate the laborers but notthe pushers and did thereafter discharge and refuse to reinstate the laborersbecause,of their refusal to return to work under unlawfulconditions imposed byrespondent and because of their participation in the strike and finally that theStrike was thus prolonged by the respondent's unfair labor practices.On Monday morning, October 15, 1945, the laborersand pushers reported forwork.They clocked in and the pushers went to their foreman's office for instruc-tions before commencing the day's work. They then learned for the first timethat their foreman, Hough, had been replaced by L. C. Rawls. Forreasons notdisclosed in this record some of the pushers refused to work under Rawls. Someof the laborers then decided that if the pushers would not work, neither wouldtheyIn the interim, the crowd of employees had increased as time approachedfor the morning whistle to blow. James Carrington, a head pusher, told thegathering of employees to stand in a designated spot if theywere goingto work,and that those who did not intend to work to stand in another. About 65-70employees gathered about Waymond Baker, a pusher, who up to that time hadRawls told the men if they werenot going to work "just to get the hell out of the gate."lit the meantime Joseph A. Gearhart, superintendent of the yard, and Copeland,personnel manager, had learned of the situation and hurried to the scene. Jake-man, likewise had been notified and came over from the Berkley yardThe non-working laborers and pushers obeying Rawls' order started to leave the yard butwere stopped at the gate and told to send a committee to talk to Jakeman.Thereupon Baker, Joseph Drake, William L Jackson, and George M. Phillips, allpushers, returned and talked to JakemanJakeman was asked if Hough would beieinstared as foreman.When it was clear that Rawls would not be replaced byHough, the spokesmen said the men would not return to work and they left theoffice.-Immediately preceding this interview Jakeman had told Rawls to get the menback to work. The men started to drift away from the plant gate. Rawlstestified :By Mr. WPASt.iut, counsel for the Board :-Q. And do you recall whether or not on the morning when the men walkedout whether or not you told Jumbo [Carrington] to go on down the street andtry to get the laborers to come on back to work?A. I don't remember ever telling Jumbo that ; I don't know that I did.Q. Youdenyit,do you? 432DECISIONSOF NATIONALLABOR RELATIONS BOARDA. I think that I told Jumbo; he asked me what was the matter-I thinkhe wasn't around there at this time-and he came around I think afterwardsand asked me what was the trouble, and I told him that they had all walkedout, and he said he would go out and talk to them.The laborers and pushers had walked away from the yard some distance whenCarrington overtook the workersin a car.What happened is best described in thewords of the witness Baker :By Mr. WEASLER:Q. . . . Then what happened?A.He says, "Hold, boys, wait, wait, wait a minute." So we all stopped.He says, "Listen"-Q.Who said "Listen?"A. Jumbo.Q. All right.What else did he say?A.He says, "They want all you laborers back to work." Then I spokemyself, I say, "What about we lead men?" He said, "They don't want youall lead men back because they got something up their sleeve for you leadmen " I says, "O' K., I will go." That is all I had to say.Q.And then what happened?A. I went on home"2.Efforts at reinntatenientSome of the strikers following their sidewalk meeting with Carrington, con-tinued on their way to the Union's office. There a committee sought Cook andasked his help in the reinstatement of the strikers.Cook testified that hetelephoned the plant and spoke to someone who identifiedhimself asGearhartand that when Cook asked if someagreementcould not be reached to reinstatethe strikers, the person identified as Gearhart replied, "To hell with them -guys."Gearhart denied talking to Cook over the telephone about reinstate-ment.Cook was convinced that he spoke to Gearhart because when he askedfor "Mr. Gearhart" a voice answered, "Yes."When asked if he recognized hisvoice,Cook answered, "I think so."There is no certain evidence that theperson Cook spoke to was, in fact, Gearhart and no such finding is made. Butregardless of who Cook did speak to, he must have been convinced by the replyliereceived that other efforts besides his own would be necessary to obtainreinstatement of the strikers, tor lie immediately got in touch ilitlr the -UniteilStates Conciliation Service, requesting the assignment of a conciliator to helpsettle the strike and procure reinstatment.On or about October 16, Conciliator Maxey of the Conciliation Service calledon Jakeman.What followed is best described in Jakeman's own words:Mr. Maxey asked if we would put the pushers back to work. I told'him that we would not, that the jobs had been filled.He said, "How aboutlaborers?"At that time I, told Mr. Maxey that it would be necessary forus to know who the laborers were. That walk-out occurred on Mondaymorning and I didn't know who the individuals were that were involved,and that we were perfectly willing to put these men on if we had a place64Baker is corroborated by other uncontradicted testimony including that of AlfredCherry, a laborer,who testified"He [Carrington]drove up andnays, `wait,' and hegot out of the car, and he says,`Men,' he said, `the laborers could go back to work, but thepushers, they don'tThere was somebody.Ithink his name is Heniy Barker (apparently laborer, HenryBarkley).who told them if they don't want the pushers to go back the laborers,they won'tgo back to-work." NORFOLK SHIPBUILDING & DRYDOCK CORPORATION433for them and if we were [read "know"] who they are I told Mr. Maxeythat we would be delighted to work with him in any way to solve theproblem.IAccording to Jakeman's further testimony, between the hour of the walk-out onOctober 15 and his later interview with Maxey, laborers had been hired, "becausethese others had quit their jobs and had not made application for them, andthey were not coining back, and we need laborers. . . .""3.Further efforts to secure reinstatementOn or about October 18, .39 of'the strikers returned to the yard to draw theirpay.While there, Alfred Cherry made a list of the men who had returned fortheir pay.Copeland testified that on this occasion he asked "several of themif they wanted to go back to work" but that none responded to his inquiry. Theundersigned cannot credit this testimony, inconsistent as it is with the strikers'efforts at reinstatement, previously made and those made thereafter._On or about November 7, Cook accompanied by Russell Watson, a nationalrepresentative of the Union. went to see .lakeman, seeking reinstatement of thepushers.Jakenian, however, questioned the authority of the Union to representthe pushers in view of the fact that pushers had been excluded from the unitcertified by the Board.Jakeman also stated that the jobs of the pushershad been filled.At about the same time, a mixed group of pushers and laborerssaw Copeland seeking reinstatement.They were told their jobs had been tilled.Another group of 10 or 12 laborers,called on Copeland and asked for theirjobs about November 13. They were told that there was no need for laborersthat day.Shortly after, Cook walked in and asked Copeland for job applica-tion forms to be filled out by the workersCook was told that the laborers'jobs had been filled, they would not be taken back and the job applicationforms would not be given out.4.Rehiring to fill vacanciesRawls, labor foreman, testified that the jobs of the pushers, left vacant by thestrike were filled from within by replacements.There is no evidence that newpushers were hired. Some laborers were hired to replace the laborers who wenton strike.But as to those Rawls did not know the number or when they werehired, and the respondent introduced no recoi ds to show how, when, or where thejobs of any of the striking employees were filled.5.ConclusionsWhen the employees went on strike, they remained employees of the respond-,eat, within the ,meaning of Section 2 (3) of the Act, for their work had ceased asa consequence of a current labor dispute.Thus the strikers were entitled to theprotection the Act affords against discriminatory practices.6sIt is clear from the facts above found that the respondent offered to take backthe striking laborers but not the striking pushers, thus requiring the acceptanceof an illegal condition as a prerequisite to the reinstatement of the laborers.Forwhen the respondent denied employment to those who led and instigated thewalk-out, while illegally conditioning employment to other employees because of65At noon on October 15, Jackson and a group of pushers and laborers returned to theyard seeking reinstatement.They were unable to speak to Copeland and apparently leftthe yard without commitment from the respondent66N. L. R. B. v Mackay Radio & TelegraphCo., 304 U. S.. 333, 345,346;Firth Carpet Co.v.N. L. R. B.,129 F.(2d) 633(C C A. 2). 434,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe concerted activities of all the employees, the laborers could return to work only'by condoning respondents unlawful denial of employment to their fellowstrikers."The undersigned is of the opinion and finds that Carrington's illegal.offer of employment to the laborers, coupled with Rawls' previous order to allstrikers to get the "hell out" of the yard plus subsequent refusal to reinstate,was effective at the moment of the illegal offer as a discharge of the pushers andlaborers.Moreover, it was a discharge for engaging in an.activity protected bythe Act.The undersigned Concludes and finds further that by conditioning employment,of the laborers upon their acceptance of an illegal offer, the respondent discrim-inatorily refused reinstatement to all the strikersFor an unqualified applicationfor reinstatement on October 15, 1945, and thereafter, would have been futile in.view of Carrington's illegal condition, a condition which the respondent had noright to attach, and was equivalent to an absolute refusal to reinstate all thestrikers.That the respondent at no time ever seriously considered reinstating the strike] sis clear, the undersigned believes, from what occurred on each of the successive,occasions when reinstatement was sought.First, when Maxey sought reinstate-ment on or about October 16 for the laborers Jakeman replied that he "would bedelighted" to work with Maxey "to solve the problem" but none were recalled.When, on October 18, some 39 laborers called to get their pay checks, none wereoffered employment.When Cook sought reinstatement for the laborers aboutNovember 13, Copeland told Cook that the jobs had been filled and that theywould not be taken back.The undersigned is convinced that the respondent at no time was willing toreinstate the strikers and sought by every delay possible to avoid doing so.Thefact that these employees went on strike motivated the respondent in its subse-quent refusal to reinstate them.The respondent's conduct after October 15,considered in relation to the illegal offer of that date, proves that having failed,to break the strike byuse ofan illegal offer of employment, it determined there-after to rehire noneUpon the entire record, the undersigned concludes andfinds that on October 15, 1945, by offering the striking laborers reinstatement upon,their acceptance of an illegal condition, the respondent discharged and refused.to reinstate the laborers, and by Carrington's pronouncement that the respondenthad "something up their sleeve" concerning the pushers the respondent dischargedand refused to reinstate the pushers ; and that thereafter the respondent refusedto reinstate both pushers and laborers named in Appendix A, because of theirunion and concerted activities.The undersigned finds further that the Unionunconditionally applied for their return to work on or about October 16, 1945,and thereafter, the respondent discriminated in regard to the hire and tenureof employment of said employees, theneby discouraging membership in the Union,and interfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of the Act.E The 7efusal to bargain collectively1.The appropriate unitThe complaint alleges that a unit composed of the respondent's production andmaintenance employees at its Branibletoii and Berkley lards, including transpor=tation department employees, storeroom employees, launch captains, fire watchemployees, operators, trainees, and canteen employees, but excluding office em-51N. L R B. V. Link-BeltCo, 311 U. S 584. 601,N. L. R. B. V. American Mfg Co.,106 F(2d) 61, 68(C. C. A. 2).- NORFOLK SHIPBUILDING & DRYDOCK CORPORATION435ployees, technical employees, draftsmen, planners, inspectors, material clerks;clerical employees, timekeepers, plant protection employees, dock masters, assist-ant dock masters, instructors, canteen manager, quartermen, leadmen (leading-men), gang pushers, and all other supervisory employees, would insure to therespondent's employees their full right to collective bargaining and otherwiseeffectuate the policies of the Act.In a prior representation proceeding, the Board, do August 8, 1944, issuedits decision," in which it found the above would constitute an appropriate unit.The undersigned finds that the above-described unit at all times materialherein constituted and now constitutes a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitThe complaint alleges that on October 4, 1944, a majority of the employees.n the unit described above, designated or selected the Union as their repre-sentative'for the purposes of collective bargaining with the respondent, suchdesignation having been made by secret ballot in an election conducted by theBoard.On October 20, 1944, the Board certified the Union as the collectivebargaining representative of all the employees in the appropriate unit.The respondent's answer admits the appropriateness of the unit found bythe Board and the certification of the Union by the Board.However, it de-nied that the Union was chosen by a majority of all of the respondent's em-ployees in the appropriate unit. It did not deny that a majority of employeesvoting choae the Union and other than as indicated it did not question theresults of the election.The undersigned finds that on October 4, 1944, and at all times thereafter,the Union was, and now is, the duly designated representative of the ma-jority of the employees in the aforesaid appropriate unit, and that, by virtueof Section 9 (a) of the Act, the Union at all times was, and now is, the repre-sentative of all the respondent's employees in such unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of employ-ment, or other conditions of employment.3.The refusal to bargain(a) Chronology of eventsThe facts hereinafter related and found are based in large measure uponthe testimony of James C. Simone, regional director of the Union, and thevoluminous documents identified by Simone and admitted in evidence.Therespondent's evidence on this subject was limited to the testimony of Lawrencethat he met with union representatives and in seriousness discussed a pro-posed contract.Thus, there is no major issue of credibility or conflict con-cerning Simone's testimony and the issue becomes solely the legal consequencesthat flow from the course of action now set forth.On October 20, 1944, the Board certified the "Industrial Union of Marineand Shipbuilding Workers of America, affiliated with the Congress of Indus-trialOrganizations" as the exclusive representative for employees in the unitfound in subsection (1) above "for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment."Upon notice of certification, Simone telephoned President Rogersrequesting that a date be fixed to begin negotiations.Rogers told Simone thatMatter of Norfolk Shipbuilding & Drydock Corpwatfon,57 N. L. R B. 1168, 1171.712344-47-vol 70-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent had named two representatives, but they were on vacation at thetime and were expected back about November 1, 1944.About November 1, Simone called Rogers to fix the date for a meeting. Atthis time Rogers told Simone that the respondent could not agree on a set datefor a meeting because Rogers had "heard," EPA would file a petition in theUnited States Circuit Court of Appeals for the Fourth Circuit, to review theBoard's certification of the Union and until this issue was settled no conferenceswould be held.Rogers then referred Simone to respondent's counsel, Leon T.Seawell.Simone testified that at the time he felt he had been "sort of left holding thebag" by these maneuversAbout November 3, therefore, Simone called inMaxey, the conciliator heretofore referred to, and presented the facts to him.Maxey reported to Simone that after discussing the situation with Seawell, therespondent took the position that negotiations with the Union would not com-mence in view of the pendency of the EPA petition 69On November 28, 1944,- Simone wrote Rogers a letter requesting a date formeeting, enclosing a copy of the Union's proposed agreement, and demandinga favorable reply by December 1, in lieu of which the Union would be "compelledto turn this proposed Agreement over to the National War Labor Board [here-inafter referred to as War Labor Board], for their certification on the basis ofconditions of employment."On December 1, Rogers replied referring Simone toSeawell and on December 4, Seawell wrote Simone in part as follows:There has been served upon the company a copy of the petition for reviewof the decision of the National Labor Relations Board filed with the UnitedStates Circuit Court of Appeals for the Fourth Circuit on behalf of theEmployees Protective Association of Norfolk, a corporation.This petitionplaces the matter of the certification of C. I 0 as the bargaining agent incontroversy before the Circuit Court of Appeals.Our position, therefore, isthat until this is decided we are not at liberty to deal with you on any pro-posed agreement **Just as soon as a decision is rendered we shallthen communicate with you further.Simone again called in Maxey who was brought up to date on the facts asthey then stood.Maxey reported back to Simone that he had sought but hadbeen refused an interview with Rogers who had referred him instead to Seawellwho, in turn, stated that pending the EPA appeal in the Fourth Circuit, therespondent would not start negotiations.On receiving this report, Simone askedMaxey to have the Union's proposed agreement, a copy of which had been sentthe respondent on November 28, "certified by the War Labor Board." On De-cember 13, the U. S. Conciliation Service notified Simone that the "controversy"between the respondent acid Union had been' certified to the War Labor Boardon December 12, and that the principal issue involveB was: "Refusal of Companyto recognize Union as bargaining agent for its imployees."Thereafter, on Jan-uary 5, 1945, the War Labor Board notified all parties that a public hearingwould be held before its Shipbuilding Commission on January 25, at Washington,D C, on the issue certified by the Conciliation Service to the War Labor Board,i.e, "Refusal of Company to recognize Union as bargaining agent for its em-ployees."The hearing was thereafter postponed to February 26, 1945.In the meantime on January 29, the Fourth Circuit Court of Appeals had dis-missed the EPA petition to review the Board certification of the Union. Thenthe Shipbuilding Commission notified the Union that respondent, in view of the5aThe EPA petition was filed in the United States Circuit Court of Appeals, FourthCircuit, on November 11, 1944. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION437dismissal of the EPA petition, would commence negotiations with the Union.Nonetheless, the Union insisted, in view of the facts to date, that the War LaborBoard issue a directive order binding the responent to deal with the Union.'In view of the Union's insistence on a directive order, the Shipbuilding Com-mission of the War Labor Board in a directive order issued February 9, 1945,decreed :(1)That any agreement between the parties shall be reduced to writing andincorporated in a collective agreement relative to wages and other termsand conditions of employment.(2)That the parties will render a report to the Shipbuilding Commissionthirty days from this date setting forth the agreed upon and unresolvedissues including a statement with respect to their respective position on theunresolved items.(3)That the unresolved issues will be presented to the Shipbuilding Com-mission at a public hearing on March 15, 1945.(4)Continuance of the hearing until March 15, 1945 is without prejudiceto the losition of either party with respect to the effective date of any wageadjustments on other terms and conditions of employment which may here-after be established by directives of the Commission.Upon receipt of the above directive order, Simone's office attempted withoutsuccess to agree upon a meeting date with Seawell. Thereupon Simone wroteSeawell accusing respondent of stalling proceedings and warning that he "wasgoing to stop fooling around with them and certify the whole thing to the WarLabor Board" Seawell acknowledged the letter, but his reply was not intro-duced in evidence and Simone could not recall its contents. In any event,Simone telephoned Seawell's office on February 14 and 15; on February 16, Seawellreferred Simone to Lawrence and only after speaking to Lawrence was a date,February 23, for the first meeting, agreed upon.Thus, on February 23, 1945, 4 months after Board certification-and after 4months of backing and filing before the Conciliation Service and the War LaborBoard, first in Norfolk, next in Washington, then back in Norfolk, the partiesfor the first time met around the table in a collective bargaining conference.But even at the outset of the conference, Lawrence questioned the legality of thecredentials of Simone and of a national representative.After Simone overcamethis obstacle, Lawrence questioned the status of three representatives of the localunion and negotiations proceeded only when Simone agreed to furnish Lawrencea letter giving the status of the three representatives of the local union.At this time the only matter before the parties was the Union's proposed agree-ment submitted on November 28, 1944.At the outset the respondent objected tothe Union's preamble set forth in full below." Then Simone asked that "an in-terim agreement regarding grievances and seniority" be reached pending negotia-tions of the full contract.This the respondent refused to discuss. It was askedfor counterproposals but replied that it had none, it was "open minded." Themeeting was brief and recessed to February 27, at which time the respondent wasto bring in its counter-offer.On February 26, Lawrence requested a continuanceto March 6 in order to prepare its counter-offer. Simone agreed to this, requestingthat he receive a copy of the respondent's counter-offer by March 3, 194560 "Norfolk Shipbuilding & Dry Dock Company, it corporation, for itself, its successorsand assigns, party of the first part, hereinafter referred to as the 'Company,' and theIndustrial Union of Marine & Shipbuilding Workers of America, and its Local No 27,unincorporated associations affiliated with the Congress of Industrial Organizations, actingon behalf of themselves, of their present and future-members, and of other employees, ashereafter defined, in the Company's yards at Norfolk and Berkley, parties of the secondpart, hereinafter referred to as the 'Union,' agree as follows ." 438DECISIONS ` OF NATIONAL LABOR RELATIONS BOARDOn March 6, the parties again met, at which time the respondent presentedits. proposed agreement.The union representatives studied it briefly and con-cluded that the parties "were pretty far apart."Hence they again asked therespondent to consider an interim grievance procedure and seniority clause.This the respondent refused and insisted that both proposed agreements beconsidered clause l y clause starting with'the preamble.This the parties startedto do, immediately running into disagreement over the preamble, recognitionclause, and union security, the first three clauses of the proposed agreements.The preamble of the respondent's proposed agreement is set forth in full below 83The Union's recognition clause stated simply -that: "The company recognizesthe Union as the exclusive collective bargaining agent" for all of the employeesin the appropriate unit with the limitations set forth in the Board's certification.The respondent's proposed clause however read : "The company recognizes thedirective of the National Labor Relations Board certifying the aforementionedUnion as the exclusive collective bargaining agent in matters relative to wages,hours of work and other . working conditions as specified in this agree-ment . . . ' The Union proposed a maintenance of membership clause inslieu of its original demand for a closed shop but no agreement was reached onthis point either.The respondent was willing to accept, on directive of theWar Labor Board, "in view of the present emergency," a form of maintenanceof membership clause.No final agreement was reached that clay on any portionof the proposed agreement.The directive order of the Shipbuilding Commission of the War Labor Boardof February 9, 1945, quoted above, directed the parties to bring any unresolvedissues to it for a public hearing on March 15. It was clear at this point that theWar Labor Board would be presented an entire contract to resolve since at thispace of the proceedings no definitive agreement on important principles would bereached by March 15. The parties met twice on March 7 and for the last timeon March 8. In the undersigned's opinion, the parties were now rushing throughmotions, more concerned with the form of the proceedings, than the substance,in order to present the entire contract to the War Labor Board on March 15.This is apparent from Simone's remark made at the meeting on March 7, forwhen the respondent stated that it would "stand pat" on its proposed counter-offer, Simone replied that there was no use in continued negotiations and thatthe Union would "refer the thing to the War Labor Board."At the hearing before the undersigned, Simone took each proposed agreementand went through them clause by clause, attempting to state the position of theUnion and respondent respecting each clause, as these positions were advancedat the four bargaining conferences. It is a fair summary of Simone's extendedand voluminous testimony, that at the conclusion of the conferences, out of allthe points at issue, agreement had been reached only on the issues of "sanitationand convenience" and the inclusion of Atlantic Coast Zone Standards.Onfundamental matters such as the preamble and recognition clause there was noagreement ; the respondent refused to discuss an interim grievance procedure orseniority agreement ; and it was clear that the entire contract would now goto the Shipbuilding Commission of the War Labor Board.Pursuant to the directive order of T+ ebruary 9, 1945, the parties on March 15,came before the Shipbuilding Commission in Washington.At this hearing the61 "Norfolk Shipbuildingand Drydock Corporation,a corporation organized or existingunder and by virtue of thelawsof the State of Virginia, hereinafterreferredto as the'Company' and Local No. 27, Industrial Union of Marine and Shipbuilding Workers ofAmerica, an unincorporated association affiliated with the Congress of Industrial Organi-zations,hereinatter referred to as the 'Union,' in compliance with the directive of theShipbuilding Commission of the National War Labor Board of February 9, 1945, in respectto rates of pay, hours of work and other working conditions,agree as.follows :"J NORFOLK SHIPBUILDING & DRYDOCK CORPORATION439respondent's views respecting the Union's proposed agreement were set forth ina 38 page brief.No purpose, except to unduly lengthen this report, would beserved by a detailed analysis of the respondent's objections, and reasons therefor,to specific clauses of the Union's agreement.An analysis of respondent's posi-tion on a few issues indicates how far apart the parties were and the unreason-ableness of the respondent's attitude, particularly its outright refusal to recognizethe Union.Respecting the preamble, the respondent argued that the agreement was betweenit and "Local No. 27 Industrial Union of Marine and Shipbuilding Workers ofAmerica" and not "The Industrial Union of Marine and Shipbuilding Workers ofAmerica and its Local No. 27" as contained in the union agreement.This,despite the certification order of the Board which clearly certified the parentorganization.Likewise, on the subject of recognition, the respondent sought tohinge recognition on the "directive of the National Labor Relations Board certi-fying the aforementioned Union."This was not recognition of the Union but onlyrecognition of the existence of a Board "directive."The company stated its oppo-sition and position respecting a closed shop, maintenance of membership clause,grievance pay for union stewards, seniority, use of bulletin boards, grievanceprocedure, upgrading and promotion, etc., until it had disposed of every point inthe Union's proposed agreement.Following the public hearing of March 15, before the Shipbuilding Commission,there is no further evidence of any attempt on the part of either party to resumenegotiations.They were waiting for the action of the Commission.On June 9,1945, exactly 1 year to the day, that the Union had first sought recognition fromrespondent, the Shipbuilding Commission handed down a lengthy Directive Orderin which it decided the dispute between the parties and ordered certain termsand conditions of employment to govern the relations between the parties.Far too lengthy to be quoted even in part, the following is pertinent to thepresent discussion.The Order awarded the preamble and recognition clause ofthe Union's proposed agreement. It denied the union demand for a closed shopand awarded a maintenance of membership clause with a 15-day escape provisionItwent into all of the Union's requests, awarding some, denying others, andmodifying still others.This was true, for example, of the Union's proposal on"Work Week and Overtime Rates," seniority, and grievance procedure.Decisionwas reserved, to be covered by a later Supplemental Directive Order on PermanentSeverance Pay, Upgrading and Promotion, Sick Leave and Group Insurance.TheOrder finally provided that the above terms and conditions were to be incorporatedin a signed agreement between the parties, and the order was to stand as an orderof the War Labor Board to take effect 14 days hence unless in the interim apetition for review was filed "Following receipt of the directive order which, under the circumstances thenprevailing in the relations between the parties, represented a distinct uniongain, Simone called Lawrence and asked for an appointment so that the parties"could get together on this agreement."But Lawrence told Simone that re-spondent intended to file a petition for review.On June 28, Seawell wrote Simoneenclosing a copy of respondent's combined brief and petition to review theJune 9, directive order.Simone, nevertheless, continued his efforts to reach agreement on some sort ofinterim grievance procedure, because as he testified, "Grievances had been pilingup, and there was a great deal of unrest in the yard." Accordingly, on July 3,Simone called in Thomas Morton of the U. S. Conciliation Service who arranged am The two industry members of the Commission dissented from that portion of theorder requiring the respondent to compensate union officials,employees of the respondent,for time spent in settling grievances on company time. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDjoint meeting with Seawell.Morton stated the purpose of the meeting was "toget together on the grievance procedure."Seawell, however,remarked thatreview of the directive order was pending,and after a telephone call to theplant, stated that there was a grievance procedure in the yard-"any man couldtake up any grievance with his foreman."After extended discussion,Seawellarranged an appointment for the parties to meet that afternoon,but Simone wasunable to keep the appointment due to previous engagements.Thus the meetingconcluded without decision being reached.On September 11, 1945, the Shipbuilding Commission handed down its Sup-plemental Directive Order on the reservedmatters ofitsOrder of June 9.The Union's requests on Upgrading,Sick Leave,and Group Insurance'were de-.nied.Action on Permanent Severance Pay was to be held in abeyance pendingaction by the War Labor Board in a case thenunder review.All provisions ofthe June 9 order,not inconsistent with the directive of September11,werereaffirmedand thepartieswere againgranted 14days to file a petition forreview.The respondent then filed its petition for review of the September 11,supplemental directive order,incorporating also its petition for review of theoriginal June 9 order.By this time negotiations had become lost in a welter of directive orders andpetitions for review.The confusion was increased by a second supplementaldirective order of the Shipbuilding Commission,handed down September 19,1945.No copy of this order was availableBut following issuance of the order,the respondent again filed its petition for review objecting to the Commission'sfailure to grant a company proposal on wages and to the allowance of an awardon "The Repair Differential."On December 12, the Shipbuilding Commissionvacated its supplemental directive order of September 19, and in lieu thereofreaffirmed certain portions of its oligmal June 9 order.This time,the partieswere given 7 days to file a petition for review.It is questionable whether any of the parties could now with certainty andprecision indicate where they stood with respect to original issues.It is truethat the Union had been awarded a recognition clause, maintenance of member-ship, and check off, but actual operation of a contract was as far off as it hadbeen when the parties first met in r bruary 1945. The respondent had turnedto profitable account the delays made possible by skillful use of the Commissionorders.But this long unfolding story was not yet to close. For on December21, 1945, the War Labor Board handed down its directive order.That Board onDecember 4, 1945, "having accepted insofar as it relates to the management suc-cessor clause,pay for settling grievances and transfer of laid-off employees, thepetition filed by the company for review of the Directive Order of June 9, 1945 ofthe Shipbuilding Commission,"granted modifications requested by the respondent,respecting the above clauses. It then denied the remainder of the respondent'spetition for review as well as request for oral argument and ordered that exceptas modified above, the terms and conditions of employment as set forth in theoriginal directive order of June 9 were to govern the relations between the partiesand be incorporated in a signed agreement.As the year drew to a close,Simone must have felt his long efforts to bargainwith the respondent were now to be consummated.On December 29, 1945,Simone wrote Seawell in part as follows :As the Directive Order of the N. W. L. B. leaves one or two points to befurther negotiated,we are requesting herewith, a conference with the dullauthorized representatives 6f the company.We ask that this conference beheld at an early date and it may be held at any place which is convenient toyour client. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION441The letter was followed by a telegram on January 3, 1946.On January 5, 1946,Seawell acknowledged the telegram and letter and replied :In view of the fact that we are in the midst of preparing for the hearingwhich is to begin on Tuesday before the Examiner of the Labor RelationsBoard and of theensuing litigation,we are of course not in position to meetyou for the purpose which you mention just at this time.However, afterthe hearing is over, I shall advise you when it will be convenient to arrangea conference. [Italics added.]Concluding findingsThe undersigned concludes and finds on the basis- of the foregoing and on theentire record in the case, that the respondent violated the Act by its refusal tobargain with the Union, more particularly because of its refusal to recognize theUnion, its refusal to deal with the Union pending the EPA appeal; its refusal todeal with the Union respecting an interim grievance procedure ; its refusal to con-tinue negotiations atter final War Labor Board Directives, due to a Board hearing,coupled with its continued and unremedied violations of the Act in other respects,all as heretofore found.The Union was the certified exclusive bargaining agent on October 20, 1944, ofall employees within the appropriate unit.Despite this the respondent sought toavoid its direct responsibility of recognition by raising an issue of distinction be-tween the parent and local unionThe respondent was bound by the Board cer-tification to recognize the Union and it had no alternative but to do so.Yet itpersisted for over a year in avoiding what it was clearly obligated to do.Moreover, the respondent's refusal to agree to a contract clause recognizing theUnion as the exclusive bargaining representative, but instead insisting that itwould recognize only "the directive of the National Labor Relations Board cer-tifying the aforementioned Union" was complete and unequivocal refusalof recog-nition.Itwas moreover, a deliberate confusionof issuessince "the aforemen-tioned Union" was not Local 27 which the respondent now asserted, had beencertified by the Board, but the parent union which was in fact the certified Union.This early attitude, never thereafter deviated from, when considered in relationto other violations heretofore found, convinces the undersigned that the respond-ent at no time ever intended to bargain in good faith with the Union. Therespondent's obligation to give exclusive recognition to the Union has never beenmet "In view of the foregoing, the undersigned is further convinced, and finds, thatwhen respondent refused to meet with the Union, because of the EPA petition toreview the Board certification, it refused to bargain collectively with the Union,using the EPA appeal as a convenient excuse to again avoid its direct obligation.It is sufficient to point out that appropriate legal safeguards could have beeninterposed to protect the interests of all parties, in the event the Circuit Court ofAppeals ruled favorably upon the EPA motion.Had respondent again intendedin good faith to meet with the Union such might have been done.But the Unionwas never able to suggest such precaution since its request to conferwas sum-marily dismissed.61A second amended charge had been filed December 3,1945 and notice of hearing andcomplaint served on the respondent on December 4, 1945.64 SeeMatter of Montgomery Ward & Company, 37 N.L.R.B. 100; andMatter ofPacific States Cast Iron Pipe Company,37 N. L.R. B. 40565 SeeMatterof Sheba Ann Frocks, Inc,5 N. L. It. B.12, 16; andMatter of LebanonSteel Foundry,33 N. L. It. B. 233, 252.a 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case there is also present the respondent's refusal to deal withthe Union concerning an interim agreement covering grievances.Here was amatter of fundamental importance to the Union and the welfare of all employees.Yet despite the existence of grievances and unrest the respondent remainedadamant in its refusal to discuss the matter 6° The undersigned concludes andfinds that by its refusal to deal with the certified union to effect a grievance pro-cedure and by announcing to its employees, that it would continue to adjust indi-vidual grievances through its leadmen and foremen, the respondent further refusedto bargain collectively with the Union.67Finally, the undersigned feels impelled under the circumstances of this caseto find that on January 5, 1946, the respondent still continued to refuse to bar-gain with the Union. It may be true that at this date, Seawell found himself,as any attorney might, oNerwhelmed in preparing for the instant heaung.At,thisostage of the proceedings, after having exhausted all processes of the War LaborBoard, any further delay, regardless of reason, cast serious doubt on respondent'sbona fides.The issues had been precisely defined by the War Labor Board and therespondent's obligation to deal with the Union still remained paramount.Law-rence and other company officials were available to commence negotiationsUnder the circumstances, to continue to refuse to meet because of the Board hear-ing and "ensuing litigation" was to leave the entire course of negotiations nofurther advanced than'it was-on October 20, 1944, when the Union was certi-fied.The undersigned finds that on October 20, 1944, and at all times thereafter,the respondent refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit with respect to rates ofpay, wages, hours, and other conditions of employment, and that respondent hasthereby interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the respondent has violated Section 8 (1), (2), (3) and (5)of the Act, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action the undersigned finds necessary to effectuate thepolicies of the Act.It has been found that the respondent interfered with, and contributed supportto, the formation and administration of the EPA. It has also been found that inthe same period of time that the respondent engaged in such conduct with respectto EPA, it also engaged in anti-union conduct by questioning its employees con-cerning their membership in the Union, by engaging in surdeillance of unionmeetings and warned employees not to become or remain members of the Union,66The respondent was aware of grievances.In February 1945, it'appointed Turner, aleadmen, to handle grievances despite the existence of a certified collective bargainingagent in the yard.01SeeMatter ofRossGear 'and Tool Company,63 N. L. R. B. 1012 ;Matter of TheAlexander Milburn Company,62 N. L. R. B. 482; andMatter of U. S. Aut'bmatie Corpora-tion,57 N. L. R. B. 124. NORFOLK SHIPBUILDING & DRYDOCK CORPORATION,443and that it thereby interfered with, i estrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.Moreover, the under-signed hasfound that the respondent discharged, because of union membership,Joseph E. Pearce and Byras V. Cook. The undersigned has also found thatKenneth R. Haynes was discharged, not by reason of his union membershipbut because Haynes refused to join the EPA.It has also been found above that on October 13, 1944, the respondent dis-criminatorily selected for lay-oft, contrary to its lay-off policy, employees Mark T.Gardner, William Flaugher, E. C. Oliver, G. C Pickard, M. N Laden, R. S. Starcherand E. H Barney because of their membership in the UnionIn addition, it has been found that the respondent discharged and refused toreinstate a group of pushers and laborers in the labor department of the Bramble-ton yard by reason of their lawful participation in a strike that occurred onOctober 15, 1945.Finally, the undersigned was convinced and found that begin-ning on October 20. 1944, despite certification of the Board, the respondent refusedto recognize the Union, the majority representative of the employees, in anappropriate unit, and thereafter refused to bargain collectively with the saidUnion and that such refusal continues down to date.All of the above findings and a considered review of the entire record in thiscase convinces the undersigned that the respondent set out upon a deliberatecourse of delay and obstruction to defeat the Union in its efforts to organizethe respondent's employeesIn doing so it availed itself of nearly every knowndevice by which the Act could be violated. It warned employees not to join theUnion, discharged employees for membership therein, engaged in surveillance,discharged employees for engaging in concerted activities, meanwhile lendingaid and assistance to EPA and continuing to interfere with its formation andadministration through the activities of its supervisory employees, and deliber-ately set forth on a course calculated to weaken, if not destroy, the majorityrepresentation of a certified Union by reason of its refusal to bargain collectivelywith the said Union.No recommendation, not co-extensive with the respondent's unlawful conduct,as found above, and with the threat of future violations would satisfy the pre-ventive purposes of the Act.Therefore, in order to make effective the policiesof the Act, it will be recommended that the respondent be ordered to cease anddesist from in any manner infringing upon the rights guaranteed in Section 7of the Act 69The effect and consequence of the respondent's interference with, and supportof,EPA, constitutes a continuing obstacle to the free exercise by the employeesof their right to self-organization and to bargain collectively through represent-atives of their own choosing.Because of the respondent's illegal conduct, theEPA is incapable of serving the employees as a genuine collective bargainingagency.The EPA has been established as a corporation for the purpose of actingas and has acted as a labor organization.Accordingly, the undersigned willrecommend that the respondent disestablish the EPA as a representative of anyof its employees for the purpose of dealing with it concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditions of em-ployment.The undersigned has found that the respondent discriminated regarding thehire and tenure of employment of Joseph E. Pearce, Byras V. Cook and KennethR. Haynes. The undersigned will accordingly recommend that the respondentmake whole Pearce, Cook and Haynes for any loss of pay each may have68 See N. LR. B.v.Express Publishing Company,312 U. S. 426;May DepartmentStoresCo. v. N. L. R. B.,326 U. S. 376. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered by reason of the discrimination against him, by payment to each of themof a sum of money equal to that which he normally would have earned as wagesfrom the date of discrimination against him to the date of the respondent'soffer of reinstatement, less his net earnings," duringsuch period.The undersigned has found that the respondent discriminated regarding thehire and tenure of employment of Mark T. Gardner, William Fiaugher, E. C.Oliver, G C. Pickard, M N. Laden, R. S Starcher, and E H. Ramey. The under-signed will recommend, therefore, that the respondent make whole the employeesnamed in this paragraph for any loss of pay each may have suffered by reasonof the discrimination against hun, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages from the date ofdiscrimination against him, to the date of the respondent's sifter of reinstatement,less his net earnings during such period.Reinstatement-of these employeesshall be effected in the same manner as is provided for in the remedy, for thereinstatement of the employees listed in Appendix A.The undersigned has found that the respondent discriminated with regard to.the hire and tenure of employment of the pushers and laborers, the employeeslisted in Appendix A.At the hearing, the motion of counsel for the Board, wasgranted, to amend the- list set forth in the complaint, by adding the names of 10additional laborers who, it was asserted, the evidence disclosed, participated inthe strike and were thereafter refused reinstatement: Testimony at the hearing,revealed that some Co- to 70 employees participated in the strike. Jakeman testi-fied that on the basis of his search of company records, certain employees listedin the amended complaint were not employed on October 15, 1945, the day of thestrike.In this group he identified George Williams, Bud Whitner, ThurmanHines, andWillieHarris.In addition, Jakeman testified that Willie Harron(Harrow), Allen (Anion)Walker, and Paul Simms, names added to the com-plaint by the Board's motion, were "unknown in the personnel office."Nor doesthe record affirmatively show that these three latter named individuals partici-pated in the strike.The undersigned has therefore excluded from Appendix Athese 7 names.Also, there has been excluded from Appendix A the names ofJames Brooks, Raymond Johnson, and William Caldwell, added by the motionof the Board, but concerning whom there is no evidence to show their participationin the strike.Having found that the respondent failed and refused to reinstate the employeeslisted in Appendix A, the undersigned will recommend that the respondent offereach of them immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights andprivileges.The undersigned further recommends that the respondent makethem whole for any loss of pay they may have suffered by reason of the respond-ent's discrimination against them, by payment-to each of them of a sum of money -equal to that which he normally would have earned from the date of the discrimi-nation to the date of the offer of reinstatement less his net earnings during thesaidperiod.Reinstatement shall be affected in the followingmanner :69Hereafter,by use of the term "net earnings"ismeant : earnings less expenses, suchas for transportation,room,and board,incurred by an employee in connection withobtaining work and working elsewhere than for the respondent, which would,not have beenincurred but for his unlawful discharge and the consequent necessity of his seekingemploymentelsewhere.SeeMatter of Crossett Lumber Company,8N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal,or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v.N: L. R. B.,311 U: S. 7.- NORFOLK SHIPBUILDING & DRYDOCK CORPORATION445The undersigned recommends that the respondent be required to displaceemployees by transfer or otherwise who have succeeded to the former positionsof any of these employees. Further, all employees hired after October 15, 1945for the same or substantially equivalent positions, shall, if necessary to provideemployment to the persons to be offered reinstatement, be dismissed. If, evenafter this is done, there is not, by reason of a reduction of force of employeesneeded, sufficient employment immediately available for the remaining employees,including those to be offered reinstatement, all available positions shall be dis-tributed among such remaining employees, in accordance with the respondent'susual method of reducing its forces, without discrimination against any employeebecause of his union affiliation or activities following a system of seniority tosuch extent as has heretofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a preferential listprepared in accordance with the principles set forth in the previous sentenceand shall thereafter, in accordance with such list, be reemployed in their formeror substantially equivalent positions as such employment becomes available andbefore other persons are hired for such work?°In view of the extended and protracted controversy between the parties herein,particularly the failure to conclude a collective bargaining agreement with thecertifiedUnion, the undersigned further recommends that the respondent onrequest by the Union immediately grant recognition to the Union and bargainwith it.Upon-the basis of the above findings of'fact and the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1Industrial Union of Marine and Shipbuilding Workers of America, affiliatedwith the Congress of Industrial Organizations, and Employees' Protective Associa-tion of Norfolk, are labor organizations within the meaning of Section 2 (5) ofthe Act.2.By interfering with the formation and administration of- Employees' Protec-Pve Association of Norfolk and contributing support to it, respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (2)of the Act.3. By discriminating with regard to the hire and tenure of employment ofJoseph E. Pearce, Byras V. Cook, and Kenneth R Haynes, and thereby discourag-ing membership in the Industrial Union of Marine and Shipbuilding Workers ofAmerica, affiliated with the Congress of Industrial Organizations, the respondenthas engaged in and .is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.4.By discriminating with regard to the hire and tenure of employment ofMark T. Gardner, William Flaugher, E. C. Oliver, G. C. Pickard, M. N. Laden,R. S. Starcher, and E. H. Ramey and thereby discouraging membership in theIndustrial Union of Marine and Shipbuilding Workers of America, affiliated withthe Congress of Industrial Organizations, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3) of theAct.5.By discriminating in regard to the hire and tenure of employment of thepushers and laborers listed in Appendix A of this report, thereby discouragingmembership in the Industrial Union of Marine and Shipbuilding Workers of70 SeeMatterof The FirthCarpet Company,33 N. L. R.B. 191,enf'd as mod.129 F. (2d)633 (C. C. A. 2). 446DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica, affiliated with the Congress of Industrial Organizations, the respondenthas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (3) of the Act.6.All production and maintenance employees of the respondent at its Bramble-ton and Berkley yards, including transportation department employees, stoie-room employees, launch captains, fire watch employees, operators, trainees,and canteen employees, but excluding office employees, technical employees,draftsmen, planners, inspectors, material clerks, clerical employees, timekeepers,plant protection employees, dock masters, assistant dock masters,, instructors,canteen manager, quartermen, leadinen (leadingmen), gang pushers, and allother supervisory employees with authority to hire, promote, discharge, disci-pline or otherwise effect changes in the status of employees, or effectively rec-ommend such action, at all times material herein constituted and now con-stitute a unit appropriate for the purpose, of collective barg. using within themeaning of Section 9 (b) of the Act.7.IndustrialUnion of Marine and Shipbuilding Workers of America, af-filiated with the Congress of Industrial Organizations, was at all times materialherein and now is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining within the meaning of Section 9 (a)of the Act.8By refusing to bargain collectively with the Industrial Union of Marineand Shipbuilding Workers of America, affiliated with the Congress of Indus-trialOrganizations, as the exclusive representative of the employees in theabove-described unit, respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act.9.By interfering with, restraining, and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act, respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.10.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.11.The respondent has not violated Section 8 (3) of the Act by the dis-'charge of Jesse T. Bowden, Rolland T. Ikenberry, and Harry C. Thomas.12The respondent has not violated Section 8 (3) of the Act by the lay-offofH. L. Currier, Charles L. Blancher and H. E. Finch on or about October13, 1944.13.The respondent has not violated Section 8 (3) of the Act by discharge ora refusal to reinstate the following employees : George Williams, Bud Whitner,Thurman Hines, Willie Harris, Willie Harron (Harrow), Allen (Arlon) Walker,Paul Simms, James Brooks, 'Raymond Johnson, and William Caldwell.14.The respondent has not contributed financial support to the EPA.15.The respondent has not violated Section 8 (4) of the Act by its dischargeof Joseph E. Pearce for the reason that he gave testimony under the Act in aproceeding before the Board conductedIn The Matter of Norfolk Shipbuildingand Drydock Corporation;Case No. 5-R-1627.RECOMMENDATIONSeUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the Norfolk Shipbuilding and Drydock Corporation,Norfolk, Virginia, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) Interfering with the formation and administration of Employees' Pro-tective Association of Norfolk, or with the formation and administration of any NORFOLK SHIPBUILDING & DRY DOCK CORPORATION447other labor organization and from contributing support to Employees' ProtectiveAssociation of Norfolk or to any other labor organization ;(b)Discouraging membership in the Industrial Union of Marine and Ship-building Workers of America, affiliated with the Congress of Industrial Organi-zations, or in any other labor organization of their employees, by dischargingand refusing to reinstate any of its employees or in any other manner discrimi-nating in regard to the hire and tenure of employment, and any terms and con-ditions of employment ;(c)Refusing to bargain collectively with the Industrial Union of Marineand Shipbuilding Workers of America, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of all its production and main-tenance employees at its Brambleton and Berkley yards, including transporta-tion department employees, storeroom employees, launch captains, fire watchemployees, operators, trainees, and canteen employees; but excluding office em-ployees, technical employees, draftsmen, planners, inspectors, material clerks,clerical employees, timekeepers, plant protection employees, dock masters, as-sistant dock masters, instructors, canteen manager, quartermen, leadmen (lead-ing men), gang pushers, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, with respect to rates of pay,wages, hours of employment, and other conditions of employment ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist Industrial Union of Marine and Shipbuilding Workersof America, affiliated with the Congress of Industrial Organizations, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Completely disestablish Employees' Protective Association of Norfolk asthe representative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment and other conditions of employment ;(b)Offer to Joseph E. Pearce, Byras V. Cook, and Kenneth It. Haynes im-mediate and full reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privileges;(c)Make whole Joseph E. Pearce, Byras V. Cook, and Kenneth R. Haynes forany loss of pay they may have suffered by reason of the respondent's discrimina-tion against them in regard to their hire and tenure of employment, in the man-ner set forth in the section entitled "The remedy," less their net earnings duringthe said period;(d) Offer to Mark T. Gardner, William Flaugher, E. C. Oliver, G. C. Pickard,M. N. Laden, It. S. Starcher, and E. H. Ramey immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges ;(e)Make whole Mark T. Gardner, William Flaugher, E. C. Oliver, G. C.Pickard, M. N. Laden, It. S. Starcher, and E. H. Ramey for any loss of paythey may have suffered by reason of the respondent's discrinunation againstthem in regard to their hire and tenure of employment, in the manner set forthin the section entitled "The remedy", less their net earnings during the saidperiod; 448DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)Offer to the pushers and laborers named in Appendix A immediate andfull reinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority and other rights and privileges in the manner setforth in the section entitled"The remedy"above, placing these employees forwhom employment is not immediately available upon a preferential list, in themanner set forth in said section,and thereafter,in' said manner, offer thememployment as it becomes available;(g)Make whole the employees listed in Appendix A for any loss of pay theymay have suffered by payment to each of them of an amount equal to that whichhe would normally have earned as wages during the period from October 15,1945 to the date of the respondent's offer of reinstatement or placement upona preferential list, in the manner set forth in "The remedy," less his net earningsduring said period;(h) Post in conspicuous places throughout the Brambleton and Berkley yardsat Norfolk,Virginia, copies of the notice attached hereto marked Appendix B.Copies of said notice,to be furnished by the Regional Director for the FifthRegion, after being signed by the respondent's representative,shall be postedimmediately by the respondent upon the receipt thereof and maintained by it forsixty(60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the respondent to insure that said notices are not altered,defaced orcovered by any other material;(i)Notify the Regional Director for the Fifth Region in writing withinten (10)days from the date of the receipt of this Intermediate Report whatsteps respondent has taken to comply herewith ;It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.It is also recommended that the allegations of the complaint that the respond-ent discriminatorily discharged Jesse T. Bowden, Rolland T. Ikenberry, andHarry C Thomas ; discriminatcrily laid off in October 1944 from the Berkleyyard H.L. Currier,Charles L. Blancher and H.E. Finch; that it discriminatorilydischarged Joseph E. Pearce for the reason that he gave testimony under theAct in a Board proceeding; that it discharged and refused to reinstate for en-gaging in concerted activities George Williams;Bud Whitner,Thurman Hines,Willie Harris,Willie Harron (Harrow), Allen (Anion) Walker, Paul Simms,James Brooks, Raymond Johnson and William Caldwell ; and that it contributedfinancial support to EPA, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board,pursuant toSection 32 of Article II of said Rules and Regulations,filewith the Board, Ro-chambeau Building,Washington 25, D. C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of the record or proceeding(including rulings upon all motionsor objections)as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such a statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegionalDirector.As further provided in said Section 33, should any party NORFOLK SHIPBUILDING & DRYDOCK CORPORATION449desire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.MORTIMER RIEMER,Trial Examiner.Dated April 16, 1946.Baker, WaymondConrad, Fred L.Drake, JosephPushers4ackson,William L.Phillips, George M.White, ElbertLaborersAshy,WilliamBarkley, HenryBilcher, SimmsBobs, TomBradley,W. C.Bright, DaveBurnham, RaymondCherry, AlfredClark, Thomas E.Eason, EdEason,WilliamForman, WilsonForman, WoodrowFoster, JudsonGibbs, SamGraham, Thomas B.Grase, WoodrowHodnett, JosephHolman, HenryJennings, AlphersJohnson,William F.Laws, Albert (Alfred)Leary, Lonnie J.Lyons, AllenMcBride, JamesMeans, WillieParker, ClarencePhillips, ClintonStephens, JamesWatson, Daniel H.White, Albert RoscoeWhite, Alvin C.Williams, LinwoodAPPENDIX BNOTICL TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will bargain collectively upon request with the Industrial Union ofMarine and Shipbuilding Workers of America (C. I. 0.) as the exclusiverepresentative of all employees in the bargaining unit described herein withrespect to rates of pay, hours of employment or other conditions of em-ployment, and if an understanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All production and maintenance employees of the Norfolk Shipbuilding& Drydock Corporation, at its Brambleton and Berkley Yards, includingtransportationdepartment employees, storeroom employees, launchcaptains, fire and watch employees, operators, trainees, and canteenemployees, but excluding office employees, technical employees, drafts-men, planners, inspectors, material clerks, clerical employees, time-keepers,plant protection employees, dock masters, assistant dockmasters, instructors, canteen manager, quarterinen, leadmen (leading-men), gang pushers, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe hereby disestablish Employees' Protective Association of Norfolk, acorporation as the representative of any of our employees for the purposeof dealing with us concerning grievances, labor disputes, wages, rates of -pay, hours of employment, or other conditions of employment, and we willnot recognize it or any successor thereto for any of the above purposes.We will not interfere with the formation or administration,of any labororganization or contribute other support to it.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights or privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the discrim-ination.Joseph E. Pearce, Byras V. Cook, Kenneth R. Haynes, Mark T.Gardner, William Flaugher, E. C. Oliver, G. C. Pickard, M. N. Laden, R. S.Starcher, and E. H. RameyPushersBaker, WaymondJackson,William L.Conrad,FredLPhillips, George M.Drake,JosephWhite, ElbertLaborersAsby, WilliamHodnett, JosephBarkley, HenryHolman, HenryBilcher, SimmsJennings, AlphersBobs, TomJohnson, William F.Bradley,W. C.Laws, Albert (Alfred)Bright, DaveLeary, Lonnie T.Burnham, RaymondLyons, Allen-Cherry, AlfredMcBride, JamesClark, Thomas E.Means, WillieEason, Ed.Parker, ClarenceEason,WilliamPhillips, ClintonForman, WilsonStephens, JamesForman, WoodrowWatson, Daniel H.Foster, JudsonWhite, Albert RoscoeGibbs, Sam -White, Alvin C.Graham, Thomas B.Williams, LinwoodGrase,WoodrowWe will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Industrial Union of Marine and Shipbuilding Workers of America(C. I:\O.) or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or any otherlabor organization.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labor organization.NORFOLK SHIPBUILDING & DRYDOCB CORPORATION,'Employer.By ---------------------------------------------------(Representative)(Title)Dated ------------------ NORFOLK SHIPBUILDING & DRYDOCK CORPORATION451Nara.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance ' with the Selective Service Act after discharge, from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.11712334-47-vol. 70-30